Exhibit 10.2





$350,000,000


CREDIT AGREEMENT




Dated as of March 29, 2007




among




PUGET SOUND ENERGY, INC.,




VARIOUS FINANCIAL INSTITUTIONS,


and


JP MORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender and an LC Issuer,




UNION BANK OF CALIFORNIA, N.A., as Syndication Agent,




CITIBANK, N.A., KEYBANK NATIONAL ASSOCIATION
 and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents














JPMORGAN SECURITIES INC.,
as Co-Lead Arranger and Joint Book Runner


and


UNION BANK OF CALIFORNIA, N.A.,
as Co-Lead Arranger and Joint Book Runner





--------------------------------------------------------------------------------



Table of Contents

 
Page
CREDIT AGREEMENT 
1
ARTICLE 1 DEFINITIONS 
1
1.1 Defined Terms 
1
1.2 Terms Generally 
14
1.3 Accounting Terms 
14
ARTICLE 2 THE CREDITS 
15
2.1 Facility 
15
2.2 Revolving Loans. 
15
2.3 Method of Borrowing 
17
2.4 Fees; Reductions in Aggregate Commitment. 
17
2.5 Minimum Amount of Each Revolving Loan; Limitation on Eurodollar Loans
18
2.6 Optional Principal Payments 
18
2.7 Changes in Interest Rate, etc. 
18
2.8 Rates Applicable After Default 
18
2.9 Method of Payment 
19
2.10 Noteless Agreement; Evidence of Indebtedness. 
19
2.11 Telephonic Notices 
20
2.12 Interest Payment Dates; Interest and Fee Basis 
20
2.13 Notification of Revolving Loans, Interest Rates, Prepayments and Commitment
Reductions 
21
2.14 Lending Installations 
21
2.15 Non-Receipt of Funds by Administrative Agent 
21
2.16 Facility LCs. 
22
2.17 Extension of Facility Termination Date 
26
2.18 Swingline Loan Subfacility 
26
2.19 Incremental Facility 
28
ARTICLE 3 YIELD PROTECTION; TAXES 
28
3.1 Yield Protection 
28
3.2 Changes in Capital Adequacy Regulations 29
 
3.3 Availability of Types of Revolving Loans 
30
3.4 Funding Indemnification 
30
3.5 Taxes. 
31
3.6 Statements; Survival of Indemnity 
33
3.7 Replacement of Affected Lender 
33
ARTICLE 4 CONDITIONS PRECEDENT 
33
4.1 Effectiveness 
33
4.2 Each Credit Extension
34
ARTICLE 5 REPRESENTATIONS AND WARRANTIES 
35
5.1 Corporate Existence, etc 
35
5.2 Litigation and Contingent Obligations 
35
5.3 No Breach 
36
5.4 Corporate Action 
36
5.5 Approvals 
36
5.6 Use of Proceeds 
36
5.7 ERISA 
36
5.8 Taxes 
37
5.9 Material Adverse Change 
37
5.10 Financial Statements 
37
5.11 Environmental Matters 
37
5.12 Investment Company Act 
37
5.13 Subsidiaries 
37
5.14 Accuracy of Information 
38
5.15 Compliance with Laws, Etc 
38
5.16 Insurance 
38
5.17 Properties 
38
5.18 Anti-Terrorism Laws 
38
5.19 Compliance with OFAC Rules and Regulations 
38
5.20 Compliance with FCPA 
39
ARTICLE 6 COVENANTS 
39
6.1 Preservation of Existence and Business 
39
6.2 Preservation of Property 
39
6.3 Payment of Obligations 
39
6.4 Compliance with Applicable Laws and Contracts
40
6.5 Preservation of Loan Document Enforceability 
40
6.6 Insurance 
40
6.7 Use of Proceeds 
40
6.8 Visits, Inspections and Discussions 
40
6.9 Information to Be Furnished 
40
6.10 Liens 
41
6.11 Debt to Capitalization Ratio 
43
6.12 Merger and Consolidation 
43
6.13 Disposition of Assets 
43
6.14 Transactions with Affiliates 
43
6.15 Investments 
44
ARTICLE 7 DEFAULTS 
44
ARTICLE 8 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
46
8.1 Acceleration. 
47
8.2 Amendments 
47
8.3 Preservation of Rights 
48
ARTICLE 9 GENERAL PROVISIONS 
48
9.1 Survival of Representations 
48
9.2 Governmental Regulation 
48
9.3 Headings 
48
9.4 Entire Agreement 
48
9.5 Several Obligations; Benefits of this Agreement 
48
9.6 Expenses; Indemnification. 
49
9.7 Numbers of Documents 
50
9.8 Severability of Provisions 
50
9.9 Nonliability of Lenders 
50
9.10 Confidentiality 
50
9.11 Non-Reliance 
51
9.12 Disclosure 
51
9.13 Counterparts 
51
ARTICLE 10 THE ADMINISTRATIVE AGENT 
52
10.1 Appointment; Nature of Relationship 
52
10.2 Powers 
53
10.3 General Immunity 
53
10.4 No Responsibility for Loans, Recitals, etc. 
53
10.5 Action on Instructions of Lenders 
53
10.6 Employment of Agents and Counsel 
54
10.7 Reliance on Documents; Counsel 
54
10.8 Administrative Agent’s Reimbursement and Indemnification 
54
10.9 Notice of Default 
54
10.10 Rights as Lender 
55
10.11 Lender Credit Decision 
55
10.12 Successor Administrative Agent 
55
10.13 Administrative Agent’s Fee 
56
10.14 Delegation to Affiliates 
56
10.15 Other Agents 
56
ARTICLE 11 SETOFF; PAYMENTS 
56
11.1 Setoff 
56
11.2 Ratable Payments 
57
ARTICLE 12 BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
57
12.1 Successors and Assigns 
57
12.2 Participations.
58
12.3 Assignments. 
59
12.4 Tax Treatment
60
ARTICLE 13 NOTICES 
60
13.1 Notices 
60
13.2 Change of Address 
60
ARTICLE 14 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 
60
14.1 CHOICE OF LAW 
60
14.2 CONSENT TO JURISDICTION 
61
14.3 WAIVER OF JURY TRIAL 
61





--------------------------------------------------------------------------------



Schedule 1: Pricing Schedule
Schedule 2: Commitments
Schedule 5.10: Financial Statements
Schedule 5.13: Subsidiaries
Schedule 6.10: Existing Liens
Schedule 6.15: Existing Investments


Exhibit A:  Revolving Note
Exhibit B:  Borrowing Notice
Exhibit C:  Conversion/Continuation Notice
Exhibit D:  Compliance Certificate
Exhibit E:  Assignment and Assumption
Exhibit F:  Account Designation Letter
Exhibit G:  Swingline Note
 
 

--------------------------------------------------------------------------------




 

CREDIT AGREEMENT


This Credit Agreement dated as of March 29, 2007 is by and among Puget Sound
Energy, Inc., a Washington corporation, the Lenders, and JPMorgan Chase Bank,
N.A., a national banking association having its principal office in New York,
New York, as Swingline Lender, as an LC Issuer and as Administrative Agent. The
parties hereto agree as follows:


RECITALS


A. The Borrower has requested that the Lenders make loans and other financial
accommodations to the Borrower in the amount of up to $350,000,000 as more
particularly described herein.


B. The Lenders have agreed to make such loans and other financial accommodations
to the Borrower on the terms and conditions contained herein.




ARTICLE 1
DEFINITIONS


1.1 Defined Terms. As used in this Agreement:


“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit F.


“Acquisition” means any transaction, or series of related transactions,
consummated on or after the date hereof by which the Borrower and/or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business or all or
substantially all of the assets of any Person (or a division thereof) engaged in
any ongoing business, whether through a purchase of assets, a merger or
otherwise, (ii) acquires control of securities of a Person engaged in an ongoing
business representing more than 50% of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (iii)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person engaged
in an ongoing business that is not managed by a board of directors or other
governing body.


“Administrative Agent” means JPMorgan in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.


“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.


“Agreement” means this Credit Agreement.


“Agreement Accounting Principles” means generally accepted accounting principles
in the United States as in effect from time to time.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Reference Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 0.5% per annum.


“Applicable Commitment Fee Rate” means the applicable percentage rate per annum
determined from time to time in accordance with the Pricing Schedule.


“Applicable Utilization Fee Rate” means the applicable percentage rate per annum
determined from time to time in accordance with the Pricing Schedule.
 
“Applicable Eurodollar Margin” means, with respect to Eurodollar Loans, the
applicable percentage rate per annum determined from time to time in accordance
with the Pricing Schedule.


“Applicable LC Fee Rate” means, the applicable percentage rate per annum
determined from time to time in accordance with the Pricing Schedule.


“Arrangers” means, collectively, J.P. Morgan Securities Inc. and Union Bank of
California, N.A., in their capacity as Co-Lead Arrangers and Joint Book Runners.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Authorized Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer, any Vice President, the Treasurer or any Assistant
Treasurer of the Borrower, acting singly.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Benefit Plan” means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.


“Borrower” means Puget Sound Energy, Inc., a Washington corporation.


“Borrowing Date” means a date on which a Loan is made hereunder.


“Borrowing Notice” is defined in Section 2.2.3.


“Business Day” means (i) with respect to any borrowing or payment of, or rate
selection for, Eurodollar Loans, a day (other than a Saturday or Sunday) on
which banks generally are open in North Carolina and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (ii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in North
Carolina and New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Change” is defined in Section 3.2.


“Change in Control” means the acquisition, directly or indirectly, by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934) of 20% or more (by number of votes) of the outstanding shares of voting
stock of the Borrower.


“Closing Date” means the date on which this Agreement becomes effective pursuant
to Section 4.1.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and to participate in Swingline Loans made to the Borrower
and Facility LCs issued upon the application of the Borrower, in an aggregate
amount not exceeding the amount set forth opposite such Lender’s name on
Schedule 2 or as set forth in any Lender Assignment relating to any assignment
that has become effective pursuant to Section 12.3.3, as such amount may be
modified from time to time pursuant to the terms hereof.


“Commitment Fee” is defined in Section 2.4.1.


“Consolidated Indebtedness” means at any time all Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, application for
a Letter of Credit or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.2.4.


“Credit Extension” means the making of a Revolving Loan, Swingline Loan or the
issuance of a Facility LC hereunder.


“Credit Extension Date” means the Borrowing Date for a Loan or the issuance date
for a Facility LC.


“Default” means an event described in Article 7.


“Environmental Laws” means any and all federal, state, local and foreign laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into or onto surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974 and any rule
or regulation issued thereunder.


“ERISA Affiliate” means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Section 414(b), (c), (m) or (o) of
the Code of which such first Person is a member.


“Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the applicable British Bankers Association Libor Rate for
deposits in U.S. dollars appearing on page 3750 of the Moneyline Telerate screen
as of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period; provided
that (i) if page 3750 of the Moneyline Telerate screen is not available to the
Administrative Agent for any reason, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the applicable British Bankers
Association Libor Rate for deposits in U.S. dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers Association Libor Rate is available to the Administrative Agent, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by the Administrative Agent to be the rate at which
JPMorgan or one of its Affiliate banks offers to place deposits in U.S. dollars
with first-class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, in the approximate amount of JPMorgan’s relevant Eurodollar Loan and
having a maturity equal to such Interest Period.


“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the quotient of (i) the Eurodollar Base Rate applicable to such
Interest Period, divided by (i) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall pre-tax
net or gross income, and franchise taxes imposed on it by (i) the jurisdiction
under the laws of which such Lender or the Administrative Agent is incorporated
or organized or (ii) the jurisdiction in which the Administrative Agent’s or
such Lender’s principal executive office or such Lender’s applicable Lending
Installation is located; provided that any withholding taxes imposed by the
United States of America on amounts payable by the Borrower under this Agreement
or any other Loan Document shall not in any case be considered “Excluded Taxes.”


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Extension Request” is defined in Section 2.17.


“Facility LC” is defined in Section 2.16.1.


“Facility LC Application” is defined in Section 2.16.3.


“Facility Termination Date” means April 4, 2012, any later date as may be
specified as the Facility Termination Date in accordance with Section 2.17 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.


“Fee Letter” means the letter agreement dated March 9, 2007 between the Borrower
and the Administrative Agent concerning up-front fees payable to the Lenders.


“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Alternate Base Rate.


“FRB” means the Board of Governors of the Federal Reserve System.


“Governmental Approval” means any authorization, consent, approval, license or
exception of, registration or filing with, or report or notice to, any
governmental unit.


“Hybrid Securities” means (a) the outstanding principal amount of 8.231%
subordinated debentures due June 1, 2027 issued by the Borrower on June 6, 1997
and purchased with the proceeds of trust preferred securities, (b) the
outstanding principal amount of other subordinated debentures issued by the
Borrower and purchased with the proceeds of trust preferred securities that are
similar in structure to this described in clause (a), and (c) any trust
preferred securities, or deferrable interest subordinated debt with a maturity
of at least 20 years at the time issued by the Borrower, or any business trusts,
limited liability companies, limited partnerships (or similar entities) (i) all
of the common equity, general partner or similar interests of which are owned
(either directly or indirectly through one or more wholly owned Subsidiaries) at
all times by the Borrower or any of its Subsidiaries, (ii) that have been formed
for the purpose of issuing hybrid securities and (iii) substantially all the
assets of which consist of (A) subordinated debt of the Borrower or a Subsidiary
of the Borrower, as the case may be, and (B) payments made form time to time on
subordinated debt.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, bankers’ acceptances, or other
instruments, (v) obligations to purchase accounts, securities or other Property
arising out of or in connection with the sale of the same or substantially
similar accounts, securities or Property, (vi) Capitalized Lease Obligations,
(vii) other obligations for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person, (viii) net
liabilities under interest-rate swap, exchange, cap and other such agreements,
(ix) Synthetic Lease Obligations (excluding any such obligations existing on the
date hereof pursuant to the Borrower’s lease of two combustion turbines for its
Fredonia 3 and 4 electric generating facility), (x) obligations in connection
with other transactions (excluding any lease that is treated as an operating
lease under Agreement Accounting Principles) which are the functional
equivalent, or take the place, of borrowing but which do not constitute a
liability on the consolidated balance sheet of such Person and (xi) Contingent
Obligations; provided that, except for purposes of Section 7.5, the following
shall not constitute “Indebtedness”: (a) obligations with respect to Hybrid
Securities; (b) obligations arising under Qualified Receivables Transactions;
(c) obligations with respect to preferred stock of the Borrower outstanding on
the date hereof; and (d) obligations with respect to preferred stock of the
Borrower issued after the date hereof that is Subordinated.


“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Each Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided that, if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided, further
that, if said next succeeding Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Business Day.


“Investment” means (i) any loan, advance (other than any commission, travel or
similar advance to an officer or employee made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital; (ii) any stock, bond, mutual fund, partnership interest, note,
debenture or other such interest; (iii) any deposit account or certificate of
deposit; and (iv) any structured note, derivative financial instrument or other
such instrument or contract.


“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.
 
“LC Fee” is defined in Section 2.16.4.


“LC Fronting Fee” is defined in Section 2.16.4.


“LC Issuer” means either JPMorgan or another Lender selected by the Borrower to
be another issuer of Facility LCs (or any Affiliate of either such Person
designated thereby), in each case in its capacity as issuer of one or more
Facility LCs hereunder, as selected by the Borrower in its sole discretion with
respect to each Facility LC requested by the Borrower.


“LC Obligations” means, at any time, the sum, without duplication, of (i) the
maximum aggregate undrawn amount of all Facility LCs outstanding at such time,
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.


“LC Payment Date” is defined in Section 2.16.5.


“Lender Assignment” is defined in Section 12.3.1.


“Lenders” means the lending institutions listed on the signature pages of this
Agreement, including JPMorgan and any other Lender selected by the Borrower to
issue Facility LCs, if any, in their capacities as LC Issuers.


“Lending Installation” means, with respect to a Lender, the Swingline Lender, an
LC Issuer or the Administrative Agent, the office, branch or Affiliate of such
Lender, Swingline Lender or LC Issuer or the Administrative Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender,
Swingline Lender or LC Issuer or the Administrative Agent pursuant to
Section 2.14.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“LIBOR Market Index Rate Loan” means a Loan which, except as otherwise provided
in Section 2.8, bears interest by reference to the LIBOR Market Index Rate.
 
“LIBOR Market Index Rate” means, for any day, the 30-day rate of interest per
annum appearing on Telerate Page 3750 (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation), or another rate as agreed to by the Administrative Agent
and the Borrower.
 
“Lien” means any lien (statutory or other), mortgage, security interest, pledge,
hypothecation, assignment for security, deposit arrangement, encumbrance,
preference, priority or other preferential arrangement of any kind or nature
whatsoever (including the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title-retention agreement).


“Loan” means any Revolving Loan or Swingline Loan.


“Loan Documents” means this Agreement, each Note issued pursuant to
Section 2.10, each Facility LC Application and the Fee Letter.


“Mandatory Borrowing” is defined in Section 2.18.2.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or prospects of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform its obligations under the Loan Documents or (iii) the validity or
enforceability of any of the Loan Documents with respect to and against the
Borrower.


“Material Indebtedness” is defined in Section 7.5.


“Modify” and “Modification” are defined in Section 2.16.1.


“Mortgages” means, collectively, (i) the First and Refunding Mortgage dated as
of June 2, 1924 issued by the Borrower (as successor to Puget Sound Power &
Light Company) in favor of U.S. Bank National Association (as successor to State
Street Bank and Trust Company, as successor to Old Colony Trust Company), as
trustee, and (ii) the Indenture of First Mortgage dated as of April 1, 1957
issued by the Borrower (as successor to Puget Sound Power & Light Company) in
favor of BNY Midwest Trust Company (as successor to Harris Trust and Savings
Bank), as trustee.


“Multiemployer Benefit Plan” means a Benefit Plan maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower
or any member of the Controlled Group is a party to which more than one employer
is obligated to make contributions.


“Net Worth” means the Borrower’s consolidated shareholders’ equity.


“Non-U.S. Lender” is defined in Section 3.5(iv).


“Notes” means, collectively, the Revolving Notes and the Swingline Note.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the Swingline Lender or
any LC Issuer or any indemnified party arising under the Loan Documents.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Original Agreement” is defined in Recital A.
 
“Other Taxes” is defined in Section 3.5(ii).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time plus (ii) an amount equal to its Pro Rata Share of the LC Obligations and
Swingline Loans at such time.


“Participants” is defined in Section 12.2.1.


“Patriot Act” is defined in Section 9.15.


“Payment Date” means the last day of each calendar quarter.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Permitted Acquisition” means an Acquisition (i) that has been recommended or
approved by the board of directors or other governing body of the Person that is
the object of such Acquisition, (ii) that occurs when no Default or Unmatured
Default exists, (iii) after giving effect to which (a) no Default or Unmatured
Default will exist and (b) the Borrower will be in pro forma compliance with the
financial covenant set forth in Section 6.11 (assuming that such Acquisition had
occurred on the last day of the fiscal quarter most recently ended from the date
that is one year prior to the date of such Acquisition), and (iv) that is of a
Person in the same general line of business as the Borrower and its
Subsidiaries.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Pricing Schedule” means Schedule 1.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person (including equity interests in
other Persons), and any and all other assets owned, leased or operated by such
Person, including any interest in any of the foregoing.


“Pro Rata Share” means, with respect to a Lender, a percentage equal to such
Lender’s Commitment divided by the Aggregate Commitment.


“Purchasers” is defined in Section 12.3.1.


“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey, pledge or otherwise
transfer to a newly-formed Subsidiary or other special purpose entity, or any
other Person, any accounts receivable (including chattel paper, instruments and
general intangibles) or notes receivable and the rights and certain other
property related thereto; provided that the Receivables Transaction Attributed
Indebtedness incurred in all such transactions or series of transactions does
not exceed $200,000,000 at any time outstanding. For the avoidance of doubt, the
transactions contemplated by the Loan and Servicing Agreement dated as of
December 20, 2005 by and among PSE Funding, Inc., the Borrower, as servicer, the
purchasers party thereto from time to time and JPMorgan Chase Bank, N.A., as
program agent, shall constitute a “Qualified Receivables Transaction.”


“Receivables Transaction Attributed Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any Subsidiary to the third-party conduit entity
or other receivables credit provider under such Qualified Receivables
Transaction.


“Reference Rate” means the variable rate of interest per annum established by
JPMorgan from time to time as its “reference rate.” Such “reference rate” is set
by JPMorgan as a general reference rate of interest, taking into account such
factors as JPMorgan may deem appropriate, it being understood that many of
JPMorgan’s commercial or other loans are priced in relation to such rate, that
it is not necessarily the lowest or best rate actually charged to any customer
and that JPMorgan may make various commercial or other loans at rates of
interest having no relationship to such rate. For purposes of this Agreement,
each change in the Reference Rate shall be effective as of the opening of
business on the date announced as the effective date of any change in such
“reference rate.”


“Regulation D” means Regulation D of the FRB as from time to time in effect and
any other regulation or official interpretation of the FRB relating to reserve
requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any other regulation or official interpretation of the FRB relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.16 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan excluding
such events as to which the PBGC has by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.


“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.


“Reserve Requirement” means the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves), expressed
as a decimal, established by the FRB to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Reserve Requirement
shall be adjusted automatically on and as of the effective date of any change in
any such reserve percentage.


“Response Date” is defined in Section 2.17.


“Revolving Loan” means, with respect to a Lender, any loan made by such Lender
pursuant to Section 2.2 (or in the case of a loan made pursuant to Section
2.2.4, any conversion or continuation thereof).


“Revolving Note” means a promissory note, substantially in the form of Exhibit
A, issued at the request of a Lender pursuant to Section 2.10 to evidence its
Revolving Loans.


“Risk-Based Capital Guidelines” is defined in Section 3.2.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.


“Sanctioned Person” means (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (a) an agency of the government of a
Sanctioned Country, (b) an organization controlled by a Sanctioned Country, or
(c) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“Schedule” refers to a schedule to this Agreement, unless another document is
specifically referenced.


“SEC” means the Securities and Exchange Commission.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC) of the Borrower.


“Subordinated” means, with respect to any debt or equity securities or other
instruments of any sort, that the principal or equivalent thereof is not
required to be paid in whole or in part, and after the occurrence of any event
of any type described in Section 7.6 or 7.7 cannot be paid in whole or in part,
unless and until the Obligations (including the obligation to provide cash
collateral pursuant to the last sentence of Section 2.16.1) have been paid in
full and the Commitments have terminated.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities of which having ordinary voting power shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests of which
having ordinary voting power shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to a Person and its Subsidiaries,
Property which (i) represents more than 10% of the consolidated assets of such
Person and its Subsidiaries as would be shown in the consolidated financial
statements of such Person and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made,
or (ii) is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of such Person and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.


“Swingline Committed Amount” is defined in Section 2.10.
 
“Swingline Lender” means JPMorgan.
 
“Swingline Loan” means, with respect to the Swingline Lender, any loan made by
the Swingline Lender pursuant to Section 2.18.


“Swingline Note” means a promissory note, substantially in the form of Exhibit
G, issued to the Swingline Lender pursuant to Section 2.10 to evidence its
Swingline Loans.


“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance-sheet or tax-retention lease or (ii) any
other agreement (excluding any lease that is treated as an operating lease under
Agreement Accounting Principles) for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but that,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.


“Tax-Free Debt” means Indebtedness of the Borrower to a state, territory or
possession of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a Letter of Credit with respect to the principal of or interest on such
obligations.


“Term Out Maturity Date” is defined in Section 2.1.3.


“Total Capitalization” means, at any time, the sum of the following for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles (without duplication and excluding minority
interests in Subsidiaries):


(i) Net Worth; plus


(ii) the aggregate obligations of the Borrower with respect to the Hybrid
Securities; plus


(iii) the aggregate obligations of the Borrower with respect to any preferred
stock of the Borrower, including any preferred stock subject to mandatory
redemption; plus


(iv) the aggregate outstanding principal amount of all Consolidated
Indebtedness.


“Type” means with respect to any Loan, its nature as a Floating Rate Loan, a
Eurodollar Loan or a LIBOR Market Index Rate Loan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Utilization Fee” is defined in Section 2.4.1.
 
1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context requires,
any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restriction on such
amendments, restatements, supplements or modifications set forth in any Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth in any Loan Document), (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) any
reference herein to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, restated, replaced or otherwise
modified from time to time, and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


1.3 Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with
Agreement Accounting Principles; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
Agreement Accounting Principles or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
Agreement Accounting Principles or the application thereof, then such provision
shall be interpreted on the basis of Agreement Accounting Principles as in
effect and applied immediately before the effective date of such change, until
such notice is withdrawn or such provision is amended in accordance herewith.




ARTICLE 2
THE CREDITS


2.1 Facility. From and including the Closing Date to but excluding the Facility
Termination Date, (a) each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to (i) make Revolving Loans to the Borrower,
(ii) participate in Facility LCs issued upon the request of the Borrower and
(iii) participate in Swingline Loans made upon the request of the Borrower;
(b) each LC Issuer severally agrees to issue Facility LCs on the terms and
conditions set forth in this Agreement; and (c) the Swingline Lender agrees to
make Swingline Loans to the Borrower on the terms and conditions set forth in
this Agreement.


2.1.1 Amount of Facility. In no event may the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment.


2.1.2 Availability of Facility. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow hereunder at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date.


2.1.3 Repayment of Facility.


(i) Subject to clause (ii) below, the Aggregate Outstanding Credit Exposure and
all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date, except that the Borrower’s contingent reimbursement
obligations in respect of any Facility LCs outstanding on the Facility
Termination Date shall be secured in accordance with the last sentence of
Section 2.16.1.


(ii) On or before ten Business Days prior to the Facility Termination Date, the
Borrower may, as long as no Default or Unmatured Default exists and is
continuing, notify the Administrative Agent in writing (and the Administrative
Agent shall promptly forward such notice to the Lenders) that, as of the
Facility Termination Date, it is converting the outstanding Loans (including all
Swingline Loans) to a term loan which shall be due and payable in full on the
date one year subsequent to the Facility Termination Date (the “Term Out
Maturity Date”). It is understood and agreed that subsequent to the Facility
Termination Date, (a) the Borrower may no longer request, and the Lenders, LC
Issuers and Swingline Lender are no longer obligated or empowered to make or
issue, new Loans or Letters of Credit, (b) any amounts repaid may not be
reborrowed, (c) interest shall accrue on the outstanding Loans, at the option of
the Borrower, as Floating Rate Loans or Eurodollar Loans in accordance with the
terms of Sections 2.2.4, 2.7 and 2.8; provided, that during the period from the
Facility Termination Date through the Term Out Maturity Date, the outstanding
Loans shall bear interest at the rate otherwise applicable to such Loans plus a
premium of 0.25% per annum and (d) the Borrower shall have the right to prepay
all or a portion of the outstanding Loans in accordance with Section 2.6. 


2.2 Revolving Loans.


2.2.1 Revolving Loans. Each Revolving Loan borrowing hereunder shall consist of
Revolving Loans made by the Lenders ratably in proportion to the ratio that
their respective Commitments bear to the Aggregate Commitment.


2.2.2 Types of Revolving Loans. Revolving Loans may be Floating Rate Loans or
Eurodollar Loans, or a combination thereof, as selected by the Borrower in
accordance with Section 2.2.3.


2.2.3 Method of Selecting Types and Interest Periods for Revolving Loans. The
Borrower shall select the Type of Revolving Loan and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, from time to time. The
Borrower shall give the Administrative Agent irrevocable notice in the form of
Exhibit B (a “Borrowing Notice”) not later than (a) 1:30 p.m. (New York time) on
the Borrowing Date of each Floating Rate Loan and (b) 2:00 p.m. (New York time)
at least three Business Days before the Borrowing Date of each Eurodollar Loan.
A Borrowing Notice shall specify:


(i) the Borrowing Date, which shall be a Business Day, of such Revolving Loan;


(ii) the aggregate amount of such Revolving Loan;


(iii) the Type of Revolving Loan selected; and


(iv) in the case of each Eurodollar Loan, the Interest Period applicable thereto
(which may not end after the scheduled Facility Termination Date or the Term Out
Maturity Date, as applicable).


2.2.4 Conversion and Continuation of Outstanding Loans. Floating Rate Loans
shall continue as Floating Rate Loans unless and until such Floating Rate Loans
are either converted into Eurodollar Loans or LIBOR Market Index Rate Loans in
accordance with this Section 2.2.4 or are repaid in accordance with Section 2.6.
Each Eurodollar Loan shall continue as a Eurodollar Loan until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Loan
shall be automatically converted into a Floating Rate Loan unless (x) such
Eurodollar Loan is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice requesting that, at the end of such Interest Period, such Eurodollar Loan
continue as a Eurodollar Loan for the same or another Interest Period. LIBOR
Market Index Rate Loans shall continue as LIBOR Market Index Rate Loans until
they are either converted to Floating Rate Loans in accordance with this Section
2.2.4 or are repaid in accordance with Section 2.6 or 2.18. Subject to
Section 2.5, the Borrower may elect from time to time to convert (i) all or any
part of a Floating Rate Loan (other than Swingline Loans) into a Eurodollar
Loan, (ii) convert any Swingline Loan that is a Floating Rate Loan into a LIBOR
Market Index Rate Loan or (iii) convert any LIBOR Market Index Rate Loan into a
Floating Rate Loan. For the avoidance of doubt, only Swingline Loans may be
comprised of LIBOR Market Index Rate Loans. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit C (a
“Conversion/Continuation Notice”) with respect to each (A) conversion of a
Floating Rate Loan into a Eurodollar Loan or LIBOR Market Index Rate Loan, (B)
conversion of a LIBOR Market Index Rate Loan into a Floating Rate Loan or (C)
continuation of a Eurodollar Loan, not later than 2:00 p.m. (New York time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying:


(i) the requested date, which shall be a Business Day, of such conversion or
continuation;


(ii) the aggregate amount and Type of the Revolving Loan or Swingline Loan which
is to be converted or continued and, if applicable, the Type of Loan to which
such Revolving Loan or Swingline Loan is to be converted; and


(iii) if any Loan is to be converted to a Eurodollar Loan or continued as a
Eurodollar Loan, the duration of the Interest Period applicable thereto.


2.3 Method of Borrowing. Not later than (a) 2:30 p.m. (New York time) on the
Borrowing Date of each Floating Rate Loan and (b) 2:00 p.m. (New York time) on
the Borrowing Date of each Eurodollar Loan, each Lender shall make available its
Revolving Loan or Revolving Loans in funds immediately available in Houston,
Texas to the Administrative Agent at its address specified pursuant to
Article 13. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.


2.4 Fees; Reductions in Aggregate Commitment.


2.4.1 The Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share (a) a commitment fee at a per annum
rate equal to the Applicable Commitment Fee Rate on the daily unused portion of
the Aggregate Commitment (the “Commitment Fee”) from and including the date
hereof to but excluding the Facility Termination Date, payable in arrears on
each Payment Date and on the Facility Termination Date and (b) a utilization fee
at a per annum rate equal to the Applicable Utilization Fee Rate on the
aggregate principal amount of the outstanding Revolving Loans for each day on
which the aggregate principal amount of the outstanding Revolving Loans equals
or exceeds 50% of the Aggregate Commitment (the “Utilization Fee”) from and
including the date hereof to but excluding the Facility Termination Date,
payable in arrears on each Payment Date and on the Facility Termination Date.
For purposes of calculating the Commitment Fee, Swingline Loans shall not be
deemed a utilization of the Aggregate Commitment. For purposes of calculating
the Utilization Fee, Swingline Loans shall be deemed a utilization of the
Aggregate Commitment.


2.4.2 The Borrower agrees to pay to the Administrative Agent on the Closing
Date, for the account of each Lender, an upfront fee as provided for in the Fee
Letter.


2.4.3 The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in a minimum amount of $10,000,000 and higher
integral multiples of $1,000,000, upon at least three Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued Commitment Fees and Utilization Fees shall be payable on the
effective date of any termination of the Commitments in full.


2.5 Minimum Amount of Each Revolving Loan; Limitation on Eurodollar Loans. Each
Revolving Loan shall at all times (including after giving effect to any
prepayment, conversion or continuation of all or part of a Revolving Loan) be in
the amount of $1,000,000 or a higher integral multiple of $500,000. The Borrower
shall not request a Eurodollar Loan if, after giving effect to the requested
Eurodollar Loan, more than ten separate Eurodollar Loans would be outstanding.


2.6 Optional Principal Payments. With respect to Revolving Loans, the Borrower
may from time to time pay, without penalty or premium, all outstanding Floating
Rate Loans or, in an aggregate amount of $1,000,000 or a higher integral
multiple of $500,000, any portion of the outstanding Floating Rate Loans upon
one Business Day’s prior notice to the Administrative Agent. With respect to
Revolving Loans, the Borrower may from time to time pay, subject to the payment
of any funding indemnification amounts required by Section 3.4 but without
penalty or premium, all outstanding Eurodollar Loans or, in an aggregate amount
of $1,000,000 or a higher integral multiple of $500,000, any portion of the
outstanding Eurodollar Loans upon three Business Days’ prior notice to the
Administrative Agent. The Borrower may from time to time pay, without penalty or
premium, all outstanding Swingline Loans or, in an aggregate amount of $100,000
or a higher integral multiple of $100,000, any portion of the outstanding
Swingline Loans upon one Business Day’s prior notice to the Administrative
Agent.


2.7 Changes in Interest Rate, etc.
 
(i) Each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Floating Rate Loan
is made or is converted from a Eurodollar Loan pursuant to Section 2.2.4 to but
excluding the date it becomes due or is converted into a Eurodollar Loan
pursuant to Section 2.2.4, at the Alternate Base Rate for such day. Changes in
the rate of interest applicable to each Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate.


(ii) Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof, from and including the first day of each Interest Period
applicable thereto to but excluding the last day of such Interest Period, at a
rate per annum equal to the sum of the Eurodollar Rate for each day during such
Interest Period plus the Applicable Eurodollar Margin.


(iii) Each LIBOR Market Index Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such LIBOR
Market Index Rate Loan is made or is converted from a Floating Rate Loan
pursuant to Section 2.2.4 to but excluding the date it becomes due or is
converted into a Floating Rate Loan pursuant to Section 2.2.4, at the LIBOR
Market Index Rate for such day plus the Applicable Eurodollar Margin.


2.8 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2.3 or Section 2.2.4, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Revolving Loan may be
made as, converted into or continued as a Eurodollar Loan. During the
continuance of a Default the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Loan
shall bear interest for the remainder of the applicable Interest Period at the
Alternate Base Rate in effect from time to time plus 2% per annum, (ii) each
Floating Rate Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus 2% per annum, (iii) each
LIBOR Market Index Rate Loan shall bear interest at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus 2% per annum and
(iv) the LC Fee shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i), (ii) and (iii) above and the increase in the LC Fee set forth in
clause (iv) above shall be applicable to all Credit Extensions without any
election or action on the part of the Administrative Agent or any Lender.


2.9 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article 13, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 1:00 p.m.
(New York time) on the date when due and shall (except in the case of (i)
Reimbursement Obligations for which any LC Issuer has not been fully indemnified
by the Lenders, or as specifically required hereunder or (ii) Swingline Loans
for which the Swingline Lender has not been reimbursed as provided herein) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds as the Administrative Agent received at such Lender’s address specified
pursuant to Article 13 or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. Each reference to the
Administrative Agent in this Section 2.9 shall also be deemed to refer, and
shall apply equally, to (a) each LC Issuer, in the case of payments required to
be made by the Borrower to such LC Issuer pursuant to 2.16.6 and (b) the
Swingline Lender, in the case of payments required to be made by the Borrower to
the Swingline Lender pursuant to Section 2.18.


2.10 Noteless Agreement; Evidence of Indebtedness.


(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.


(iii) The entries made in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations recorded therein; provided that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms hereof.


(iv) Any Lender may request that its Revolving Loans be evidenced by a Revolving
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Revolving Note payable to the order of such Lender. Thereafter, the
Revolving Loans evidenced by such Revolving Note and interest thereon shall at
all times (including after any assignment pursuant to Section 12.3) be
represented by a Revolving Note payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Revolving Note for cancellation
and requests that such Revolving Loans once again be evidenced as described in
paragraphs (i) and (ii) above.


(v) The Swingline Loans shall be evidenced by a Swingline Note executed by the
Borrower to the order of the Swingline Lender.


2.11 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Loans, to effect selections
of Types of Loans and to transfer funds based on telephonic notices made
pursuant to the terms of this Agreement by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically to the Administrative Agent. The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice, if such confirmation is requested by the Administrative
Agent or any Lender, signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.


2.12 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Loan and each LIBOR Market Index Rate Loan shall be payable on
each Payment Date, on any date on which such Floating Rate Loan or LIBOR Market
Index Rate Loan is paid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on that portion of the outstanding principal amount
of any Floating Rate Loan converted into a Eurodollar Loan or LIBOR Market Index
Rate Loan on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on that portion of the outstanding principal amount
of any LIBOR Market Index Rate Loan converted into a Floating Rate Loan on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Loan shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Loan is paid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Loan having an Interest Period longer than three months shall also be
payable on the last day of each three-month interval during such Interest
Period. Interest, Commitment Fees, Utilization Fees, LC Fees and LC Fronting
Fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest on Floating Rate Loans accruing at a rate based on the
Reference Rate shall be computed on the basis of a 365- or 366-day year, as
applicable. Interest shall be payable for the day a Loan is made but not for the
day of any payment on the amount paid if payment is received prior to 1:00 p.m.
(New York time). If any payment of principal of or interest on a Loan or any
payment of fees in connection herewith shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


2.13 Notification of Revolving Loans, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice and repayment notice received
by the Administrative Agent hereunder. Promptly after receipt of notice thereof
from any LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. Promptly after
receipt of notice thereof from the Swingline Lender, the Administrative Agent
will notify each Lender of the contents of each request for a Mandatory
Borrowing. The Administrative Agent will notify each Lender and the Borrower of
the interest rate applicable to each Eurodollar Loan promptly upon determination
of such interest rate and will give each Lender and the Borrower prompt notice
of each change in the Alternate Base Rate.


2.14 Lending Installations. Each Lender may book its Revolving Loans and its
participations in any LC Obligations and Swingline Loans, each LC Issuer may
book the Facility LCs issued thereby, and the Swingline Lender may book its
Swingline Loans, at any Lending Installation selected by such Lender, Swingline
Lender or LC Issuer, as the case may be, and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation, and the Revolving Loans, Swingline Loans, Facility LCs,
participations in LC Obligations and Swingline Loans and any Notes issued
hereunder shall be deemed held by each Lender, Swingline Lender or LC Issuer, as
the case may be, for the benefit of any such Lending Installation. Each Lender,
Swingline Lender and LC Issuer may, by written notice to the Administrative
Agent and the Borrower in accordance with Article 13, designate replacement or
additional Lending Installations through which Loans will be made by it or
Facility LCs will be issued by it and for whose account payments under this
Agreement are to be made.


2.15 Non-Receipt of Funds by Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Revolving Loan or (ii) in the case of
the Borrower, a payment of principal, Reimbursement Obligations, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment from the Administrative Agent shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available, together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of repayment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Revolving Loan or
(y) in the case of repayment by the Borrower, the interest rate applicable to
the relevant Revolving Loan.


2.16 Facility LCs.


2.16.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC issued thereby (“Modify,” and each such action a “Modification”), from time
to time from and including the date of this Agreement and prior to the Facility
Termination Date upon the request of the Borrower; provided that, immediately
after each such Facility LC is issued or Modified, the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than one year after the Facility Termination Date. If
one or more Facility LCs are outstanding on the Facility Termination Date, the
Borrower shall cause to be deposited with the Administrative Agent on or before
such date cash collateral in the amount equal to the maximum aggregate amount
then available to be drawn under such Facility LCs (or cash equivalents of such
types and in such amounts as are reasonably satisfactory to the Administrative
Agent), pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent, to secure the Borrower’s contingent reimbursement
obligations in respect of such Facility LCs.


2.16.2 Participations. Upon the issuance or Modification by any LC Issuer of a
Facility LC in accordance with this Section 2.16, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to such
Lender’s Pro Rata Share.


2.16.3 Notice. Subject to Section 2.16.1, the Borrower shall give each LC Issuer
notice prior to 2:00 p.m. (local time of such LC Issuer) at least three Business
Days prior to the proposed date of issuance or Modification of each Facility LC
by such LC Issuer, specifying the beneficiary, the proposed date of issuance or
Modification and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the applicable LC Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender, of the contents thereof and of the amount of
such Lender’s participation in such proposed Facility LC. The issuance or
Modification by an LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article 4 (the satisfaction of which such LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to such LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
other instruments and agreements relating to such Facility LC as such LC Issuer
shall have reasonably requested (each, a “Facility LC Application”). In the
event of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.


2.16.4 LC Fees and LC Fronting Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Facility LC, a letter of
credit fee at a per annum rate equal to the Applicable LC Fee Rate in effect
from time to time on the maximum undrawn amount available under such Facility LC
from time to time, such fee to be payable in arrears on each Payment Date (each
such fee, an “LC Fee”). In addition to the LC Fee, with respect to each Facility
LC issued by a particular LC Issuer, the Borrower shall pay to such LC Issuer
for its own account (x) a fronting fee at the rate of 0.125% per annum on the
maximum undrawn amount available under each such Facility LC from time to time,
such fee to be payable in arrears on each Payment Date (each such fee, an “LC
Fronting Fee”), and (y) documentary and processing charges in connection with
the issuance or Modification of, and draws under, each such Facility LC in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.


2.16.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer of such Facility LC shall notify the Administrative Agent, and the
Administrative Agent shall promptly notify the Borrower and each Lender, as to
the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
issued by such LC Issuer in connection with each presentment thereunder shall be
in conformity in all material respects with such Facility LC. Each LC Issuer
shall endeavor to exercise the same care in the issuance and administration of
Facility LCs thereby as it does with respect to letters of credit in which no
participations are granted, it being understood that, in the absence of any
gross negligence or willful misconduct by such LC Issuer, each Lender shall be
unconditionally and irrevocably liable, without regard to the occurrence of any
Default or Unmatured Default or any condition precedent whatsoever, to reimburse
such LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of
each payment made by such LC Issuer under each Facility LC issued thereby to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.16.6,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of such LC Issuer’s demand for such reimbursement (or, if
such demand is made after 12:00 noon (local time of such LC Issuer) on such
date, from the next succeeding Business Day) to the date on which such Lender
pays the amount to be reimbursed by it, at a rate of interest per annum equal to
the Federal Funds Effective Rate for the first three days and, thereafter, to
the rate applicable to Floating Rate Loans.


2.16.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts paid or to be paid by such LC Issuer
upon any drawing under any Facility LC issued thereby, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request for payment strictly complying with the
terms and conditions of such Facility LC. All such amounts paid by any LC Issuer
and remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Loans for such day if such day falls on or before the applicable
LC Payment Date and (y) the sum of 2% plus the rate applicable to Floating Rate
Loans for such day if such day falls after such LC Payment Date. Each LC Issuer
will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by such LC Issuer from the Borrower for application in payment,
in whole or in part, of any Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.16.5.


2.16.7 Obligations Absolute. The Borrower’s obligations under this Section 2.16
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that none of the LC Issuers or Lenders shall be responsible for,
and no Reimbursement Obligation in respect of any Facility LC shall be affected
by, among other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, (ii) any dispute between or among
the Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to which any Facility LC may be transferred
or (iii) any claims or defenses whatsoever of the Borrower or any of its
Affiliates against the beneficiary of any Facility LC or any such transferee. No
LC Issuer shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or Lender under or in connection with
any Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon the Borrower and shall
not put any LC Issuer or Lender under any liability to the Borrower. Nothing in
this Section 2.16.7 is intended to limit the right of the Borrower to make a
claim against any LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.16.6.


2.16.8 Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or electronic message, statement, order or other document
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such LC
Issuer. Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.16, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.


2.16.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims, damages, losses, liabilities, costs and expenses which such Lender
or LC Issuer or the Administrative Agent may incur (or which may be claimed
against such Lender or LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of, or payment or failure to pay under, any Facility LC or
any actual or proposed use of any Facility LC, including any claims, damages,
losses, liabilities, costs and expenses which any LC Issuer may incur by reason
of or in connection with the failure of any other Lender to fulfill or comply
with its obligations to such LC Issuer hereunder (but nothing herein contained
shall affect any rights the Borrower may have against any defaulting Lender);
provided that the Borrower shall not be required to indemnify any Lender or LC
Issuer or the Administrative Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of such LC Issuer in determining whether
a request for payment presented under any Facility LC issued thereby complied
with the terms of such Facility LC, (y) such LC Issuer’s failure to pay under
any such Facility LC after the presentation to it of such a request strictly
complying with the terms and conditions of such Facility LC or (z) disputes, not
involving the Borrower or any beneficiary of any Facility LC, solely among the
Lenders, any LC Issuer and/or the Administrative Agent relating to a Facility
LC. Nothing in this Section 2.16.9 is intended to limit the obligations of the
Borrower under any other provision of this Agreement.


2.16.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any costs, expenses (including reasonable
counsel fees and disbursements), claims, demands, actions, losses and
liabilities (except such as result from such indemnitees’ gross negligence or
willful misconduct or such LC Issuer’s failure to pay under any Facility LC
issued thereby after the presentation to it of a request for payment strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.16 or any
action taken or omitted by such indemnitees hereunder.


2.16.11 Rights as Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.


2.17 Extension of Facility Termination Date. The Borrower may request an
extension of the Facility Termination Date by submitting a request for an
extension to the Administrative Agent (an “Extension Request”) at least 30 days
but no more than 60 days prior to each anniversary of the date of this
Agreement. The Extension Request must specify the new Facility Termination Date
requested by the Borrower and the date (which must be at least 10  days after
the Extension Request is delivered to the Administrative Agent) as of which the
Lenders must respond to the Extension Request (the “Response Date”). Promptly
upon receipt of an Extension Request, the Administrative Agent shall notify each
Lender of the contents thereof and shall request each Lender to respond to the
Extension Request. Each Lender approving the Extension Request shall deliver its
written consent no later than the Response Date. The response by each Lender to
the Extension Request shall be in such Lender’s sole and absolute discretion.
The failure of any Lender to respond to an Extension Request on or before the
Response Date shall be deemed to be a refusal by such Lender to consent to the
Extension Request. If the consent of each of the Lenders is received by the
Administrative Agent (or, in the case of a non-consenting Lender or Lenders,
such Lender or Lenders are replaced by the Borrower pursuant to Section 3.7 not
later than five days prior to the existing Facility Termination Date and, at the
time of such replacement, each replacement Lender consents to the Extension
Request), the Facility Termination Date specified in the Extension Request shall
become effective on the existing Facility Termination Date, and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
new Facility Termination Date.


2.18 Swingline Loan Subfacility.


2.18.1 Swingline Loans. From and including the Closing Date to but excluding the
Facility Termination Date, the Swingline Lender, in its individual capacity,
agrees to make loans to the Borrower (each a “Swingline Loan” and, collectively,
the “Swingline Loans”) for the purposes hereinafter set forth;
provided, however, (i) the aggregate amount of Swingline Loans outstanding at
any time shall not exceed THIRTY-FIVE MILLION DOLLARS ($35,000,000) (the
“Swingline Committed Amount”), and (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment. Swingline Loans hereunder
may be repaid and reborrowed in accordance with the provisions hereof.


2.18.2 Swingline Loan Borrowing.


(i) Notice of Borrowing and Disbursement. Upon receiving a Borrowing Notice not
later than 2:00 p.m. (New York time) on any Business Day requesting that a
Swingline Loan be made, the Swingline Lender will make Swingline Loans available
to the Borrower on the same Business Day such request is received by the
Administrative Agent. The Borrower shall specify in the applicable Borrowing
Notice with respect to such Swingline Loan (a) the amount of the requested
Swingline Loan and (b) whether such Swingline Loan shall be a Floating Rate Loan
or a LIBOR Market Index Rate Loan. Swingline Loan borrowings hereunder shall be
made in minimum amounts of $100,000 and in higher integral multiples of
$100,000.


(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing that is a
Floating Rate Loan shall be due and payable on the Facility Termination Date.
Each Swingline Loan borrowing that is a LIBOR Market Index Rate Loan shall be
due and payable on the earlier of (A) the Facility Termination Date and (B)
fourteen days after the date such Swingline Loan is made. Swingline Loans that
are LIBOR Market Index Rate Loans may not be refinanced with the proceeds of
Swingline Loans that are LIBOR Market Index Rate Loans. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrower and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Floating Rate Loans
in the amount of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (i) the Facility Termination Date, (ii) the
occurrence of any Default under Section 7.6 or 7.7, (iii) upon acceleration of
the Obligations hereunder, whether on account of a Default described in Section
7.6 or 7.7 or any other Default, (iv) the exercise of remedies in accordance
with the provisions of Article 8 hereof and (v) with respect to any LIBOR Market
Index Rate Loan, the fourteenth day after the making of such Loan to the extent
such Loan is not repaid sooner (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Mandatory Borrowing”). Each Lender hereby irrevocably agrees to
make such Revolving Loans promptly upon any such request or deemed request on
account of each Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (I) the amount
of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or
Unmatured Default then exists, (IV) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required hereunder,
(V) the date of such Mandatory Borrowing or (VI) any reduction in the Aggregate
Commitment. In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code), then each
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Commitments pursuant to Article 8); provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.


2.18.3 Interest on Swingline Loans. Swingline Loans shall at all times be
Floating Rate Loans or LIBOR Market Index Rate Loans, as selected by the
Borrower in accordance with Section 2.18.1. Swingline Loans shall bear interest
as provided in Section 2.7.


2.19 Incremental Facility.


From time to time, prior to the Facility Termination Date and upon at least 30
days' prior written notice to the Administrative Agent (which notice shall be
promptly transmitted by the Administrative Agent to each Lender), the Borrower
shall have the right, subject to the terms and conditions set forth below, to
increase the aggregate amount of the Aggregate Commitment; provided that (a) no
Default or Unmatured Default shall exist at the time of the request or the
proposed increase in the Aggregate Commitment, (b) such increase must be in a
minimum amount of $50,000,000 and in integral multiples of $5,000,000 above such
amount, (c) the Aggregate Commitment shall not be increased to an amount greater
than FIVE HUNDRED TWENTY-FIVE MILLION DOLLARS ($525,000,000) without the prior
written consent of the Required Lenders, (d) no individual Lender's Commitment
may be increased without such Lender's written consent, (e) the Borrower shall
execute and deliver such Revolving Note(s) as are necessary and requested by the
applicable Lenders to reflect the increase in the Aggregate Commitment, (f)
Schedule 2 shall be amended to reflect the revised Commitments of the Lenders
and (g) if any Revolving Loans are outstanding at the time of an increase in the
Aggregate Commitment, the Borrower will prepay (provided that any such
prepayment shall be subject to Section 3.4) one or more existing Revolving Loans
in an amount necessary such that after giving effect to the increase in the
Aggregate Commitment each Lender will hold its Pro Rata Share (based on its
share of the revised Aggregate Commitment) of outstanding Revolving Loans.


Any such increase in the Aggregate Commitment shall apply, at the option of the
Borrower, to (x) the Commitment of one or more existing Lenders; provided that
any Lender whose Commitment is being increased must consent in writing thereto
and/or (y) the creation of a new Commitment to one or more institutions that is
not an existing Lender; provided that any such institution (A) must be approved
by the Borrower and the Administrative Agent (such approval not to be
unreasonably withheld) and (B) must become a Lender under this Credit Agreement
by execution and delivery of an appropriate joinder agreement or of counterparts
to this Credit Agreement in a manner acceptable to the Borrower and the
Administrative Agent.




ARTICLE 3
YIELD PROTECTION; TAXES


3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Swingline Lender
or any Lender, LC Issuer or applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:


(i) subjects any Lender, Swingline Lender, LC Issuer or applicable Lending
Installation to any Taxes, or changes the basis of taxation of payments (other
than with respect to Excluded Taxes) to any Lender, Swingline Lender, LC Issuer
or applicable Lending Installation in respect of its Eurodollar Loans, Swingline
Loans, Facility LCs or participations therein, or


(ii) imposes, increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, Swingline Lender, LC
Issuer or applicable Lending Installation (other than reserves and assessments
taken into account in determining the interest rate applicable to Eurodollar
Loans), or


(iii) imposes any other condition the result of which is to increase the cost to
any Lender, Swingline Lender, LC Issuer or applicable Lending Installation of
making, funding or maintaining its Eurodollar Loans, or making, funding,
maintaining or participating in Swingline Loans or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender, Swingline
Lender, LC Issuer or applicable Lending Installation in connection with its
Eurodollar Loans, Swingline Loans or participations therein, Facility LCs or
participations therein, or requires any Lender, Swingline Lender, LC Issuer or
applicable Lending Installation to make any payment calculated by reference to
the amount of Eurodollar Loans, Swingline Loans or participations therein or
Facility LCs or participations therein held or interest received by it, by an
amount deemed material by such Lender, Swingline Lender or LC Issuer, as the
case may be,


and the result of any of the foregoing is to increase the cost to such Lender,
Swingline Lender, LC Issuer or applicable Lending Installation, as the case may
be, of (a) making or maintaining its Eurodollar Loans, (b) making, maintaining
or participating in Swingline Loans, (c) making or maintaining its Commitment or
(d) issuing or participating in Facility LCs or to reduce the return received by
such Lender, Swingline Lender, LC Issuer or applicable Lending Installation in
connection with such Eurodollar Loans, Commitment, Swingline Loans or
participations therein, or Facility LCs or participations therein then, within
15 days of demand by such Lender, Swingline Lender or LC Issuer, as the case may
be, the Borrower shall pay such Lender, Swingline Lender or LC Issuer such
additional amount or amounts as will compensate such Lender, Swingline Lender,
LC Issuer or Lending Installation, as the case may be, for such increased cost
or reduction in amount received.


3.2 Changes in Capital Adequacy Regulations. If a Lender, Swingline Lender or LC
Issuer determines that the amount of capital required or expected to be
maintained by such Lender, Swingline Lender or LC Issuer, the Lending
Installation of such Lender, Swingline Lender or LC Issuer or any corporation
controlling such Lender, Swingline Lender or LC Issuer is increased as a result
of a Change, then, within 15 days of demand by such Lender, Swingline Lender or
LC Issuer, the Borrower shall pay such Lender, Swingline Lender or LC Issuer the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender, Swingline Lender or LC
Issuer reasonably determines is attributable to this Agreement, its Outstanding
Credit Exposure, its commitment to make Swingline Loans or its Commitment to
make Loans and issue or participate in Facility LCs or Swingline Loans, as the
case may be, hereunder (after taking into account such Lender’s, Swingline
Lender’s or LC Issuer’s policies as to capital adequacy). The Administrative
Agent agrees to notify the Borrower of any Change within 60 days after the
Administrative Agent becomes aware of such Change. “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender, Swingline Lender LC Issuer or Lending Installation or
any corporation controlling any Lender, Swingline Lender or LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules.


3.3 Availability of Types of Revolving Loans. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the first day of any applicable
Interest Period, the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match-fund Eurodollar Loans are not available or
(ii) the interest rate applicable to any Eurodollar Loans does not accurately
reflect the cost of making or maintaining such Eurodollar Loans, then (a) in the
case of clause (x) above, such Lender shall promptly notify the Borrower and the
Administrative Agent and, so long as such circumstances shall continue, (i) such
Lender shall have no obligation to make Eurodollar Loans or convert Floating
Rate Loans into Eurodollar Loans (but shall make Floating Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the
Lenders which are not so affected, in each case in an amount equal to such
Lender’s share of all Eurodollar Loans which would be made or converted into at
such time in the absence of such circumstances) and (ii) on the last day of the
current Interest Period for each Eurodollar Loan of such Lender (or, in any
event, on such earlier date as may be required by the relevant law, regulation
or interpretation), such Eurodollar Loan shall, unless then paid in full,
automatically convert to a Floating Rate Loan, and (b) in the case of clause
(y) above, the Administrative Agent shall suspend the availability of future
Eurodollar Loans and any requested borrowing of, conversion into or continuation
of a Eurodollar Loan shall instead be made as, remain or be converted into a
Floating Rate Loan. Each Floating Rate Loan made pursuant to clause (a) above
shall remain outstanding for the same period as the Eurodollar Loan of which
such Floating Rate Loan would be a part absent the circumstances described in
such clause (a).


3.4 Funding Indemnification. If any payment of a Eurodollar Loan occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or if a Eurodollar Loan is not
made on the date specified by the Borrower (including in the case of any
continuation of or conversion into a Eurodollar Loan) for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Loan.


3.5 Taxes.


(i) All payments by the Borrower to or for the account of any Lender, Swingline
Lender or LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, Swingline
Lender or LC Issuer or the Administrative Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, Swingline Lender or LC Issuer or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.


(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).


(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
LC Issuer, Swingline Lender and Lender for the full amount of Taxes or Other
Taxes (including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such LC Issuer, Swingline
Lender or Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto relating to this Agreement. Payments
due under this indemnification shall be made within 30 days of the date the
Administrative Agent or such LC Issuer, Swingline Lender or Lender makes demand
therefor pursuant to Section 3.6.


(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
within 10 Business Days after the date of this Agreement, deliver to each of the
Borrower and the Administrative Agent two duly completed copies of whichever of
the following is applicable: (a) Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income-tax treaty to which the United States of
America is a party; (b) Internal Revenue Service Form W-8ECI; (c) in the case of
a Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, (x) a certificate to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or a “controlled foreign corporation” as
described in section 881(c)(3)(C) of the Code and (y) Internal Revenue Service
Form W-8BEN; or (d) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made. Each Non-U.S. Lender further undertakes to deliver to each
of the Borrower and the Administrative Agent (x) renewals or additional copies
of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including any change in a treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.


(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in a treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.


(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.


(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.


3.6 Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. The Swingline Lender and each Lender or
LC Issuer, as applicable, shall deliver a written statement thereof to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or LC Issuer
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposits described in clause
(ii) of the proviso contained in the definition of “Eurodollar Base Rate” in
Section 1.1, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of the Swingline Lender or
any Lender or LC Issuer shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.


3.7 Replacement of Affected Lender. At any time any Lender (i) is affected by
the circumstances described in Section 3.1, 3.2, 3.3 or 3.5 or (ii) does not
consent to an Extension Request made pursuant to Section 2.17, the Borrower may
replace such Lender as a party to this Agreement with one or more bank(s) or
other financial institution(s) reasonably satisfactory to the Administrative
Agent, such bank(s) or financial institution(s) to have a Commitment or
Commitments, as the case may be, in such amounts as shall be reasonably
satisfactory to the Administrative Agent (and upon notice from the Borrower such
Lender shall assign, without recourse or warranty, its Commitment, its Revolving
Loans, its Note and all of its other rights and obligations hereunder to such
replacement bank(s) or other financial institution(s) for a purchase price equal
to the sum of the principal amount of the Revolving Loans so assigned and, as
applicable, all accrued and unpaid interest thereon, its share of all accrued
and unpaid fees, any amounts payable under Section 3.4 as a result of such
Lender receiving payment of any Eurodollar Loan prior to the end of an Interest
Period therefor and all other obligations owed to such Lender hereunder).




ARTICLE 4
CONDITIONS PRECEDENT


4.1 Effectiveness. This Agreement shall not become effective until the Borrower
has paid, or made arrangements satisfactory to the Administrative Agent for
payment of, all fees and other amounts payable by the Borrower to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date in connection with this Agreement (including, to the extent invoiced,
out-of-pocket expenses of the Administrative Agent and the Arrangers) and
furnished the Administrative Agent (with sufficient copies for the Lenders) each
of the following, in form and substance satisfactory to the Administrative
Agent:


(i) the bylaws of the Borrower, certified by the Secretary or an Assistant
Secretary of the Borrower to be correct and complete and in full force and
effect; the charter documents of the Borrower, certified by the Secretary of
State of Washington; and a certificate of good standing for the Borrower from
the Secretary of State of Washington;


(ii) resolutions of the Board of Directors of the Borrower, certified by the
Secretary or an Assistant Secretary of the Borrower, authorizing the execution,
delivery and performance of the Loan Documents;


(iii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower;


(iv) a certificate, signed by the Chief Financial Officer or the Vice President
Finance and Treasurer of the Borrower, stating that on the date of the
effectiveness hereof no Default or Unmatured Default has occurred and is
continuing and that the representations and warranties contained in Article 5
are true and correct on such date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case as of
such earlier date;


(v) a written opinion of Perkins Coie LLP, counsel for the Borrower, as to such
matters as the Administrative Agent may reasonably request;


(vi) the Fee Letter, the Swingline Note and any Revolving Notes requested by
Lenders pursuant to Section 2.10, payable to the order of such requesting
Lender, in each case duly executed by the Borrower;


(vii) such funds-transfer agreements, authorizations, instructions and related
documents as the Administrative Agent may have reasonably requested, duly
executed by the Borrower and/or other appropriate Persons;


(viii) an executed counterpart of the Account Designation Letter;


(ix) a certificate, for the benefit of itself and the Lenders, provided by the
Borrower that sets forth information required by the Patriot Act (as defined in
Section 9.15) including, without limitation, the identity of the Borrower, the
name and address of the Borrower and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrower in
accordance with the Patriot Act; and


(x) such other documents as the Administrative Agent or its counsel may have
reasonably requested.


4.2 Each Credit Extension. The Lenders, Swingline Lender and the LC Issuers
shall not be required to make any Credit Extension unless on the applicable
Credit Extension Date:


(i) no Default or Unmatured Default exists or will result from such Credit
Extension;


(ii) the representations and warranties contained in Article 5 are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; and


(iii) all legal matters incident to the making of such Credit Extension are
reasonably satisfactory to the Administrative Agent, the Lenders and their
counsel.


Each Borrowing Notice with respect to a Loan and each request for issuance of a
Facility LC shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied. The
Administrative Agent, at the request of any Lender, may require a duly completed
compliance certificate in substantially the form of Exhibit D as a condition to
making a Credit Extension.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1 Corporate Existence, etc. Each of the Borrower and its Significant
Subsidiaries: (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals, necessary to own its Property and carry
on its business as now being conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could reasonably be
expected have a Material Adverse Effect.


5.2 Litigation and Contingent Obligations. There are not, in any court or before
any referee or arbitrator of any kind or before or by any governmental body, any
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened (i) against or affecting the Borrower or any Subsidiary or any of
their respective businesses or properties except for actions, suits or
proceedings (a) that exist as of the date of this Agreement and are disclosed in
the Borrower’s Annual Report on Form 10-K for the year ended December 31, 2006
or (b) which, singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (ii) which seeks to prevent, enjoin or delay the
making of any Credit Extension or (iii) affecting in an adverse manner the
binding nature, validity or enforceability of any Loan Document. Other than any
liability incident to any action, suit or proceeding described in subclause
(i)(a) or (i)(b) of the foregoing sentence, neither the Borrower nor any
Subsidiary has any contingent obligations (including Contingent Obligations)
that, singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, except as disclosed in the report referred to in
subclause (i)(a) of the preceding sentence.


5.3 No Breach. None of the execution and delivery of the Loan Documents, the
consummation of the transactions therein contemplated or compliance with the
terms and provisions thereof will (i) conflict with or result in a breach of, or
require any consent under, the Articles of Incorporation or Bylaws of the
Borrower, or (except for notices to and consents of the Washington Utilities and
Transportation Commission referred to in Section 5.5) any applicable law, rule
or regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or by which it is bound or to
which it is subject, (ii) constitute a default under any such agreement or
instrument or (iii) result in or require the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower or any of its Subsidiaries
pursuant to the terms of any such agreement or instrument.


5.4 Corporate Action. The Borrower has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Loan Documents; the execution, delivery and performance by the
Borrower of its obligations under this Agreement and the other Loan Documents
have been duly authorized by all necessary corporate action on its part; this
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly and validly executed and delivered by the Borrower; and this
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as limited by
applicable bankruptcy laws or similar laws of general applicability affecting
creditors’ rights.


5.5 Approvals. Except for any required consents of the Washington Utilities and
Transportation Commission which are and shall continue to be in full force and
effect and required notices to such commission which have been given, no
authorizations, approvals or consents of, and no filings (other than
informational filings which have been made) or registrations with, any
governmental or regulatory authority or agency are necessary for the execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document or for the validity or enforceability hereof or thereof.


5.6 Use of Proceeds. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock, as defined in Regulation U, and no part of the proceeds
of any Loan will be used to buy or carry any margin stock. No part of the
proceeds of any Loan will be used to acquire stock of any corporation the board
of directors of which has publicly stated its opposition to such acquisition or
fails to endorse such acquisition.


5.7 ERISA. The Borrower and its ERISA Affiliates have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Benefit Plan, are in compliance in all material respects with
the presently applicable provisions of ERISA and the Code, and have not incurred
any liability pursuant to Title IV of ERISA to the PBGC or any liability in
excess of $10,000,000, individually or in the aggregate, to any Benefit Plan.


5.8 Taxes. United States Federal income tax returns of the Borrower and its
Subsidiaries have been (a) examined and closed through the period ended
December 31, 2000 and (b) examined through the period ended December 31, 2003,
provided that the Borrower is appealing certain determinations made for the
Borrower’s fiscal years 2001, 2002 and 2003. The Borrower and its Subsidiaries
have filed all United States Federal and state income tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries, except such taxes, if any, as are being contested in good faith
and by proper proceedings. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of taxes and other governmental
charges are, in the opinion of the Borrower, adequate.


5.9 Material Adverse Change. As of the date of this Agreement and since December
 31, 2006, there has been no change in the business, Property, condition
(financial or otherwise), operations or prospects of the Borrower and its
Subsidiaries taken as whole, as reflected in the financial statements referred
to in Schedule 5.10, that could reasonably be expected to have a Material
Adverse Effect.


5.10 Financial Statements. Schedule 5.10 sets forth a complete list of the
financial statements submitted prior to the date hereof by the Borrower to the
Lenders in connection with this Agreement. All financial statements listed in
Schedule 5.10 or delivered pursuant to Section 6.9(i) or (ii) are complete and
correct and present fairly, in accordance with Agreement Accounting Principles,
the consolidated financial position of the Borrower and its Subsidiaries as at
their respective dates and the consolidated results of operations, retained
earnings and, as applicable, changes in financial position or cash flows of the
Borrower and its Subsidiaries for the respective periods to which such
statements relate.


5.11 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower and its Subsidiaries
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that the application of Environmental Laws to it and its Subsidiaries
could not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
noncompliance or remedial action could reasonably be expected to have a Material
Adverse Effect.


5.12 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.


5.13 Subsidiaries. Schedule 5.13 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and nonassessable.


5.14 Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any Subsidiary to the Administrative Agent or any Arranger or Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact, or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading,
at the time so furnished.


5.15 Compliance with Laws, Etc. The Borrower and its Subsidiaries are in
compliance in all material respects with (i) all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property and
(ii) all indentures, agreements and other instruments binding upon them or upon
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.


5.16 Insurance. The Borrower and its Subsidiaries (i) maintain insurance with
financially sound and reputable insurance companies (or through a self-insurance
program) on all their Property of a character usually insured by entities in the
same or similar businesses similarly situated, against loss or damage of the
kinds and in the amounts as customarily insured against by such entities, and
(ii) maintain such other insurance as is usually carried by such entities.


5.17 Properties. Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal properties material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


5.18 Anti-Terrorism Laws. Neither the Borrower nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither the Borrower nor any of its Subsidiaries is in
violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Patriot Act (as defined in Section 9.15).
Neither the Borrower nor any of its Subsidiaries (a) is a blocked person
described in section 1 of the Anti-Terrorism Order or (b) to its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.


5.19 Compliance with OFAC Rules and Regulations. Neither the Borrower nor any of
its Subsidiaries or Affiliates (i) is a Sanctioned Person, (ii) has more than
15% of its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan or Facility LC will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
5.20 Compliance with FCPA. Each of the Borrower and its Subsidiaries is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto. None of the Borrower or its Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Person or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 
ARTICLE 6
COVENANTS


So long as any Lender has any Commitment hereunder, any Facility LC is
outstanding or any Obligation is unpaid, the Borrower shall, unless the Required
Lenders otherwise consent in writing:


6.1 Preservation of Existence and Business. Preserve and maintain, and cause
each Significant Subsidiary to preserve and maintain, its corporate existence
and all of its material rights, privileges, licenses and franchises, except as
permitted by Sections 6.12 and 6.13, and carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.


6.2 Preservation of Property. Maintain, and cause each Significant Subsidiary to
maintain, all of its Property necessary to operate its business in good working
order and condition, ordinary wear and tear excepted (it being understood that
this covenant relates only to the good working order and condition of such
Property and shall not be construed as a covenant of the Borrower or any
Significant Subsidiary not to dispose of any such Property by sale, lease,
transfer or otherwise or to discontinue operation thereof if the Borrower
reasonably determines that such discontinuation is necessary).


6.3 Payment of Obligations. Pay and discharge, and cause each Significant
Subsidiary to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (ii) all lawful claims which, if unpaid, might by law
become a Lien upon its property; provided that the Borrower and its Significant
Subsidiaries shall not be required to pay or discharge any such tax, assessment,
charge or claim (a) which is being contested by it in good faith and by proper
procedures and with respect to which appropriate reserves are being maintained
in accordance with Agreement Accounting Principles or (b) the non-payment of
which could not reasonably be expected to have a Material Adverse Effect.


6.4 Compliance with Applicable Laws and Contracts. Comply, and cause each
Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and Governmental Approvals, and all orders, writs, injunctions or
decrees of any court or governmental authority or agency, including
Environmental Laws, if failure to comply with such requirements could reasonably
be expected to have a Material Adverse Effect.


6.5 Preservation of Loan Document Enforceability. Take all reasonable actions
(including obtaining and maintaining in full force and effect consents and
Governmental Approvals), and cause each Subsidiary to take all reasonable
actions, that are required so that its obligations under the Loan Documents will
at all times be legal, valid, binding and enforceable in accordance with their
respective terms.


6.6 Insurance. Maintain, and cause each Significant Subsidiary to maintain, with
responsible insurance companies or through the Borrower’s program of
self-insurance, insurance against at least such risks and in at least such
amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or governmental authority
or agency.


6.7 Use of Proceeds. Use, directly or indirectly, the Facility LCs and the
proceeds of the Loans for general corporate purposes of the Borrower (in
compliance with all applicable legal and regulatory requirements), including
commercial paper backup and working capital and to support hedging activities of
the Borrower.


6.8 Visits, Inspections and Discussions. Keep, and cause each Subsidiary to
keep, proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to it business and
activities, and permit, and cause each Subsidiary to permit, representatives of
any Lender or the Administrative Agent, during normal business hours and upon
reasonable notice to the Borrower, to examine, copy and make extracts from its
books and records, to inspect its Property, and to discuss its business and
affairs with its officers and independent certified accountants, all to the
extent reasonably requested by such Lender or the Administrative Agent; provided
that the Borrower reserves the right to restrict access to any of its generating
facilities in accordance with reasonably adopted procedures relating to safety
and security, and to the extent reasonably requested to maintain normal
operations of the Borrower; provided, further, that, Sections 9.6 and 10.8
notwithstanding, the costs and expenses incurred by any Lender or the
Administrative Agent or their agents or representatives in connection with any
such examinations, visits or discussions occurring or made prior to the
occurrence of any Default shall be for the account of such Lender or the
Administrative Agent, as applicable.


6.9 Information to Be Furnished. Furnish to the Administrative Agent, with
copies sufficient for each Lender:


(i) as soon as available and in any event within 60 days after the close of each
of the first three quarterly accounting periods in each fiscal year of the
Borrower, a copy of the Quarterly Report on Form 10-Q (or any successor form)
for the Borrower for such quarter;


(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the Annual Report on Form 10-K (or any
successor form) for the Borrower for such year, together with a copy of the
accompanying report of the Borrower’s independent certified public accounting
firm;


(iii) at the time that financial statements are furnished pursuant to
Section 6.9(i) or (ii), a certificate of the Chief Financial Officer, the
Treasurer, an Assistant Treasurer or any other financial officer of the Borrower
substantially in the form of Exhibit D;


(iv) promptly upon the filing thereof, copies of all registration statements,
monthly or other regular reports, including reports on Form 8-K (or any
successor form), filed by the Borrower with the SEC;


(v) promptly upon request from time to time, such other information regarding
the business, affairs, insurance or financial condition of the Borrower or any
of its Subsidiaries (including any Benefit Plan and any reports of other
information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request; and


(vi) within 5 days after the occurrence thereof, notice of (a) any Default or
Unmatured Default and (b) any circumstance that could reasonably be expected to
have a Material Adverse Effect or an adverse effect on the binding nature,
validity or enforceability of any Loan Document as an obligation of the
Borrower.


6.10 Liens. Not permit to exist, and not permit any Significant Subsidiary to
permit to exist, any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:


(i) Liens for taxes, assessments or charges imposed on the Borrower or any
Significant Subsidiary or any of their property by any governmental authority
which are not yet due or are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or such Subsidiary, as the case may be, in accordance with
Agreement Accounting Principles;


(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens, incurred in the ordinary course
of business and securing obligations that are not yet due or that are being
contested in good faith by appropriate proceedings, and Liens arising out of
judgments or awards which secure payment of legal obligations that would not
constitute a Default;


(iii) pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social security laws, or to secure the performance of bids,
tenders, contracts (other than for borrowed money), leases, statutory
obligations, surety or appeal bonds, or indemnity, performance or other similar
bonds, in the ordinary course of business;


(iv) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of any
material property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of its Significant Subsidiaries;


(v) Liens existing on the date hereof and described in Schedule 6.10;


(vi) Permitted Encumbrances (as defined in the Mortgages);


(vii) Liens securing the payment of Tax-Free Debt; provided that each such Lien
shall extend only to (a) the property, and proceeds thereof, being financed by
the Tax-Free Debt secured thereby or (b) securities issued under and secured by
the Mortgages;


(viii) Liens over all or any part of the assets of the Borrower or any
Significant Subsidiary constituting a specific construction project or
generating plant as security for any indebtedness incurred for the purpose of
financing all or such part, as the case may be, of such construction project or
generating plant, and Liens and charges incidental to such construction;


(ix) the right reserved to, or vested in, any municipality or public authority
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to purchase or recapture or designate a purchaser of any
property;


(x) Liens on property or assets of any Significant Subsidiary in favor of the
Borrower or any other Significant Subsidiary;


(xi) Liens with respect to which cash in the amount secured by such Liens has
been deposited with the Administrative Agent;


(xii) Liens incurred in connection with Qualified Receivables Transactions;


(xiii) Liens on specific assets hereafter acquired which are created or assumed
contemporaneously with, or within 120 days after, such acquisition, for the sole
purpose of financing or refinancing the acquisition of such assets, together
with the proceeds and products of such assets;


(xiv) Liens on conservation investment assets as security for obligations
incurred in financing or refinancing bondable conservation investments in
accordance with the laws of the State of Washington;


(xv) Liens securing Capitalized Lease Obligations; provided that any such Lien
attaches solely to the property so leased and proceeds thereof; and


(xvi) other Liens securing Indebtedness in an aggregate amount not exceeding
$150,000,000.


6.11 Debt to Capitalization Ratio. Not permit the principal amount of
Consolidated Indebtedness to exceed 65% of Total Capitalization as of the last
day of any fiscal quarter of the Borrower.


6.12 Merger and Consolidation. Not merge or consolidate with or into any Person,
unless (i) immediately after giving effect thereto, no event shall occur and be
continuing which constitutes a Default or an Unmatured Default, (ii) the
surviving or resulting Person, as the case may be, assumes and agrees in writing
to pay and perform all of the obligations of the Borrower hereunder, (iii) the
surviving or resulting Person, as the case may be, qualifies to do business in
the State of Washington, and (iv) the surviving or resulting Person, as the case
may be, has a net worth (as determined in accordance with Agreement Accounting
Principles) at least equal to the net worth of the Borrower at the end of the
fiscal quarter immediately preceding the effective date of such consolidation or
merger.


6.13 Disposition of Assets. Not sell, lease, assign, transfer or otherwise
dispose of any asset or interest therein, except that this Section 6.13 shall
not apply to (i) any disposition of any asset or any interest therein in the
ordinary course of business, (ii) any disposition of obsolete or retired
property not used or useful in its business, (iii) any disposition of any asset
or interest therein (a) for cash or cash equivalents or (b) in exchange for
utility plant, equipment or other utility assets, other than notes or other
obligations, in each case equal to the fair-market value (as determined in good
faith by the Board of Directors of the Borrower) of such asset or interest
therein, and provided that such disposition does not constitute a disposition of
all or substantially all of the assets of the Borrower, (iv) any disposition of
an asset or any interest therein (exclusive of any disposition permitted by
clause (v)) in exchange for notes or other obligations substantially equal to
the fair-market value (as determined in good faith by the management of the
Borrower or, if the consideration for such disposition exceeds $100,000,000, by
the Board of Directors of the Borrower) of such asset or interest therein,
provided that the aggregate amount of notes or other obligations received after
the date hereof from any one obligor in one transaction or a series of
transactions shall not exceed 15% of the net book value of the assets of the
Borrower, (v) any disposition of accounts receivable, notes receivable or
unbilled revenue, the rights related to any of the foregoing and property
related to any of the foregoing in connection with Qualified Receivables
Transactions and (vi) any disposition of an asset or interest therein (exclusive
of any disposition permitted under any of the foregoing clauses (i) through (v))
to an Affiliate of the Borrower in exchange for notes or other obligations
substantially equal to the fair-market value (as determined in good faith by the
Board of Directors of the Borrower) of such asset or interest therein, provided
that the aggregate amount of notes or other obligations received by the Borrower
from Affiliates of the Borrower in exchange for any asset or interest therein
after the date hereof shall not exceed 7.5% of the net book value of the assets
of the Borrower.


6.14 Transactions with Affiliates. Without limiting Section 6.13(v), not, and
not permit any Subsidiary to, enter into any transaction (including the purchase
or sale of any Property or service) with, or make any payment or transfer to,
any Affiliate except (a) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction, (b) with or to a Subsidiary or (c) in connection with a Qualified
Receivables Transaction permitted under this Agreement.


6.15 Investments. Not, and not permit any Subsidiary to, make or suffer to exist
any Investments (including loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, create any Subsidiary, become or remain
a partner in any partnership or joint venture or make any Acquisition, except:


(i) Investments made in the ordinary course of business in connection with
customary cash-management operations;


(ii) existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.15;


(iii) Permitted Acquisitions;


(iv) any loan or advance to the Borrower by a Subsidiary;


(v) capital contributions (whether in the form of cash, a note or other assets)
or loans to a special-purpose entity created solely to engage in a Qualified
Receivables Transaction and resulting from transfers of assets permitted by
Section 6.13(v) to such a special-purpose entity;


(vi) derivative financial instruments and other similar instruments entered into
in the ordinary course of business for bona fide hedging purposes and not for
speculation; and


(vii) other Investments not exceeding $50,000,000 at any time outstanding.

 


ARTICLE 7
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1 Any representation or warranty made or deemed made by the Borrower or any of
its Subsidiaries to the Lenders or the Administrative Agent under or in
connection with this Agreement, any other Loan Document, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
 
7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within two Business Days after the same becomes due
(provided that the Borrower receives notice of the existence of such
Reimbursement Obligation), or nonpayment of any interest, fee or other
obligation under any of the Loan Documents within five days after the same
becomes due.
 
7.3 The breach by the Borrower of any of the terms or provisions of Section 6.1,
6.6, 6.7, 6.11, 6.12, 6.13 or 6.15.
 
7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article 7) of any of the terms or provisions of
this Agreement or any other Loan Document which is not remedied within thirty
days after written notice from the Administrative Agent or any Lender.
 
7.5 Failure of the Borrower and/or any Subsidiaries to pay when due any
Indebtedness aggregating in excess of $25,000,000, or the equivalent thereof in
any currencies (“Material Indebtedness”); or the default by the Borrower and/or
any Subsidiaries in the performance (beyond the applicable grace period with
respect thereto, if any) of any term, provision or condition contained in any
agreement under which any Material Indebtedness was created or is governed, or
any other event shall occur or condition exist, if the effect of such default,
event or condition is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower and/or any
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any of its Subsidiaries shall not pay, or
shall admit in writing its inability to pay, its debts generally as they become
due.


7.6 The Borrower or any Significant Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to or acquiesce in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any of
its Property that, when combined with the Property of any of its Subsidiaries
that is also the subject of any such action or acquiescence, constitutes a
Substantial Portion of the Property of it and its Subsidiaries, (iv) institute
any proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate, partnership or similar
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6 or (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.7.
 
7.7 Without the application, approval or consent of the Borrower or any
Significant Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or such Significant Subsidiary or
any of its Property that, when combined with the Property of any of such
Person’s Subsidiaries that is also the subject of any such appointment,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any Significant Subsidiary, and such appointment
continues undischarged, or such proceeding continues undismissed or unstayed,
for a period of 60 consecutive days.
 
7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower or any Significant Subsidiary which, when taken
together with all other Property of such Person and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries.
 
7.9 The Borrower and/or any Subsidiaries, as applicable, shall fail within 60
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $25,000,000 (or the equivalent thereof in any
currencies) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith.
 
7.10 The Borrower and/or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any
Subsidiary or any other Person of any toxic or hazardous waste or substance into
the environment, or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii), could reasonably be expected to
have a Material Adverse Effect.
 
7.11 Any Change in Control shall occur.
 
7.12 The Borrower and/or any ERISA Affiliates thereof incur any liability to the
PBGC pursuant to Title IV of ERISA (other than liability for premium payments
which are paid when due) or to a Benefit Plan in excess of $10,000,000 in the
aggregate pursuant to Title IV of ERISA, or the Borrower and/or any ERISA
Affiliates thereof incur, or receive notice of, any withdrawal liability
pursuant to Title IV of ERISA to or from a Benefit Plan or Multiemployer Benefit
Plan (determined as of the date of notice of such withdrawal liability) in
excess of $10,000,000 in the aggregate.
 
7.13 Any of the following events occurs with respect to any Benefit Plan of the
Borrower or any ERISA Affiliate thereof: (a) a Reportable Event, (b) the failure
to make a required installment or other payment (within the meaning of
section 302(f) of ERISA), (c) the appointment of a trustee to administer any
such Benefit Plan, (d) the institution by the PBGC of proceedings to terminate
any such Benefit Plan, (e) the implementation by the Borrower or any ERISA
Affiliate thereof of any steps to terminate any such Benefit Plan, or (f) the
receipt of notice by the Borrower or any ERISA Affiliate thereof that any
Multiemployer Benefit Plan is in reorganization or is insolvent and, in the case
of any event described in clauses (a) through (f) above, such occurrence,
individually or together with all other such occurrences, subjects the Borrower
and/or any ERISA Affiliates thereof to liability in excess of $25,000,000 in the
aggregate.

 


ARTICLE 8
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1 Acceleration.


(i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Revolving Loans hereunder, the
obligation of the Swingline Lender to make Swingline Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate, and the Obligations (including the obligation to provide cash
collateral pursuant to the last sentence of Section 2.16.1) shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer, the Swingline Lender or any Lender. If any
other Default occurs and is continuing, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Revolving Loans hereunder, the
obligation and the power of the Swingline Lender to make Swingline Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs,
or declare the Obligations to be due and payable, or both, whereupon such
obligations of the Lenders, such obligation and power of the Swingline Lender
and such obligation and power of the LC Issuers shall be terminated or suspended
and/or the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.


(ii) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Revolving Loans hereunder,
the obligation and the power of the Swingline Lender to make Swingline Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
as a result of any Default (other than any Default described in Section 7.6 or
7.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.


8.2 Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or otherwise modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or Reimbursement Obligation or the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby
(and the Swingline Lender, if affected thereby), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or Reimbursement Obligation,
any interest thereon or any fees payable hereunder, reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby (and the
Swingline Lender, if affected thereby), (iv) change Section 11.2 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section, the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; further provided that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Swingline Lender or any LC Issuer or Arranger
hereunder without the prior written consent of the Administrative Agent,
Swingline Lender or such LC Issuer or Arranger, as the case may be.


8.3 Preservation of Rights. No delay or omission of any Lender, the Swingline
Lender, any LC Issuer or the Administrative Agent to exercise any right under
this Agreement or any Note shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrower to satisfy any other
condition precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation whatsoever of the terms, conditions
or provisions of this Agreement or any Note shall be valid unless in a writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or afforded by law shall be cumulative and shall be available to
the Administrative Agent, the Swingline Lender, the LC Issuers and the Lenders
until the Obligations have been paid in full and the Commitments have
terminated.

 


ARTICLE 9
GENERAL PROVISIONS


9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.


9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer, Swingline Lender or Lender shall be
obligated to extend credit to the Borrower in violation of any applicable
statute or regulation.


9.3 Headings. Section headings in this Agreement are for convenience of
reference only and shall not govern the interpretation of any of the provisions
hereof.


9.4 Entire Agreement. This Agreement embodies the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers, the
Swingline Lender and the Lenders with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the Borrower, the
Administrative Agent, the LC Issuers, the Swingline Lender and the Lenders
relating to the subject matter hereof, except as specifically contemplated
hereby. The Borrower acknowledges that no oral agreement or oral commitment to
lend money, extend credit or forbear from enforcing repayment of a debt is
enforceable under the law of the State of Washington.


9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint, and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided that the parties hereto
expressly agree that the Arrangers shall enjoy the provisions of Sections 9.6,
9.9 and 10.11 to the extent specifically set forth therein and shall have the
right to enforce such provisions on their own behalf and in their own names to
the same extent as if they were parties to this Agreement.


9.6 Expenses; Indemnification.


(i) The Borrower shall reimburse the Administrative Agent and each Arranger for
their reasonable costs, internal charges and reasonable out-of-pocket expenses
(including, in the case of the Administrative Agent, reasonable fees, time
charges and expenses of attorneys for the Administrative Agent, including
attorneys that are employees of the Administrative Agent) paid or incurred by
the Administrative Agent or either Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the
Internet), amendment and modification of the Loan Documents and the review and
administration of the Loan Documents in connection with any request made by the
Borrower; provided that the Borrower shall only be required to reimburse the
Administrative Agent for the fees and expenses of one law firm, subject to the
limitations agreed to by the Borrower and the Administrative Agent. The Borrower
also agrees to reimburse the Administrative Agent, the LC Issuers, the Swingline
Lender, the Arrangers and the Lenders for their reasonable costs, internal
charges and reasonable out-of-pocket expenses (including reasonable fees, time
charges and expenses of attorneys for the Administrative Agent, the LC Issuers,
the Swingline Lender, the Arrangers and the Lenders, including attorneys that
are employees of the Administrative Agent, the LC Issuers, the Swingline Lender,
the Arrangers or the Lenders) paid or incurred by the Administrative Agent, the
Swingline Lender, any LC Issuer, either Arranger or any Lender in connection
with the collection and enforcement of the Loan Documents during the existence
of any Default, including in connection with any proceeding described in
Section 7.6 or 7.7.


(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
each LC Issuer, the Swingline Lender, each Arranger, each Lender, their
respective Affiliates, and each of their directors, officers, agents and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including all expenses of litigation or preparation therefor,
whether or not the Administrative Agent, the Swingline Lender, any LC Issuer,
either Arranger, any Lender or any such Affiliate is a party thereto) which any
of them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or thereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, except to the extent that any such losses, claims, damages,
penalties, judgments, liabilities or expenses are determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.


9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


9.8 Severability of Provisions. Any provision of this Agreement or any Note that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.


9.9 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the Swingline Lender, the LC Issuers, the Arrangers and
the Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any LC Issuer, Lender, Swingline
Lender or Arranger shall have any fiduciary responsibilities to the Borrower.
Neither the Administrative Agent nor any LC Issuer, Lender, Swingline Lender or
Arranger undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that neither the Administrative Agent nor any
LC Issuer, Lender, Swingline Lender or Arranger shall have any liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final, non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent nor any LC Issuer, Lender, Swingline Lender or Arranger
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.


9.10 Confidentiality. Each of the Administrative Agent, the Lenders, the
Swingline Lender and the LC Issuers agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of the Information and instructed to keep
the Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (a) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(b) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (a) becomes
publicly available other than as a result of a breach of this Section or
(b) becomes available to the Administrative Agent, any Lender, the Swingline
Lender, any LC Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Swingline Lender, any Lender or any
LC Issuer on a nonconfidential basis before disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information either is financial
information or is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person exercises the same degree of care to maintain the
confidentiality of the Information as a Person acting in the capacity of such
Person in connection with this Agreement (i.e., as administrative agent, a
lender, a letter of credit issuer or as described in clause (i) above) would
customarily accord to its own confidential information.


9.11 Non-Reliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.


9.12 Disclosure. The Borrower and each Lender hereby (i) acknowledge and agree
that JPMorgan and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates, and (ii) waive any liability of JPMorgan and/or its Affiliates to
the Borrower or any Lender, respectively, arising out of or resulting from such
investments, loans or relationships, other than liabilities arising out of the
gross negligence or willful misconduct of JPMorgan and/or its Affiliates.


9.13 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.


9.14 Acknowledgments. In connection with all aspects of each transaction
contemplated hereby, the Borrower acknowledges and agrees and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each of the Arrangers is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor either Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or either Arranger has advised or is currently advising
the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor either Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor either Arranger has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (iv) the Administrative Agent and the Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.


9.15 Patriot Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.
 


ARTICLE 10
THE ADMINISTRATIVE AGENT


10.1 Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article 10. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.


10.2 Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.


10.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.


10.4 No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for, or have any duty to ascertain, inquire into or verify, (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender;
(iii) the satisfaction of any condition specified in Article 4, except receipt
of items required to be delivered solely to the Administrative Agent; (iv) the
existence or possible existence of any Default or Unmatured Default; (v) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
or (vi) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries. The Administrative Agent shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).


10.5 Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.


10.6 Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.


10.7 Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper, electronic message or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.


10.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders agree
to reimburse and indemnify the Administrative Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination), to the
extent not reimbursed or indemnified by the Borrower, (i) for any amounts for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (a) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (b) any indemnification required pursuant to
Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.


10.9 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.


10.10 Rights as Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
other Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any Subsidiary in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Administrative Agent,
in its individual capacity, is not obligated to remain a Lender.


10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender, and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.


10.12 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders with the consent of the
Borrower (so long as no Default or Unmatured Default exists), which consent
shall not be unreasonably withheld or delayed, shall have the right to appoint,
on behalf of the Borrower and the Lenders, a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time, without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder, and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article 10 shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Reference Rate” as used in this Agreement shall
mean the reference rate, prime rate, corporate base rate or other analogous rate
of the new Administrative Agent.


10.13 Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, (i) an annual administrative agent’s
fee in the amount of $12,500, payable on the Closing Date and on each
anniversary thereof, and (ii) such other fees as may be agreed to by the
Borrower and the Administrative Agent from time to time.


10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles 9 and 10.


10.15 Other Agents. No Lender or Affiliate thereof identified on the facing page
of this Agreement or otherwise herein, or in any amendment hereof or other
document related hereto, as being the “Syndication Agent” or a “Co-Documentation
Agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement in such capacity. Each Lender acknowledges that it has
not relied, and will not rely, on any Person so identified in deciding to enter
into this Agreement or in taking or refraining from taking any action hereunder
or pursuant hereto.




ARTICLE 11
SETOFF; PAYMENTS


11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Required Lenders determine that the
Borrower is insolvent, however evidenced, or any Default occurs and is
continuing, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower, may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.


11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for the Obligations owed thereto or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Share of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.




ARTICLE 12
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender of its rights and obligations under the
Loan Documents must be made in compliance with Section 12.3. The parties to this
Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including any pledge or assignment by any Lender of all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided that no such pledge or assignment creating a security interest
shall release the transferor Lender from its obligations hereunder unless and
until the parties thereto have complied with the provisions of Section 12.3. The
Administrative Agent may treat the Person which made any Loan or which holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3; provided that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person that, at the time of making such request or giving such authority or
consent, is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof) shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.


12.2 Participations.


12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents; provided that such Lender shall promptly provide written notice of
such sale to the Borrower. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.


12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of this Agreement other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which (i) forgives principal, interest, fees or any Reimbursement
Obligation, (ii) reduces the interest rate or fees payable with respect to any
such Credit Extension or Commitment, (iii) extends the Facility Termination
Date, (iv) postpones any date fixed for any regularly-scheduled payment of
principal of, or interest or fees on, any such Credit Extension or Commitment,
(v) releases any guarantor of any such Credit Extension or (vi) releases all or
substantially all of the collateral, if any, securing any such Credit Extension.


12.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that each Lender shall retain the right of
setoff provided in Section 11.1 with respect to the amount of participating
interests sold to each Participant. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender. The Borrower further
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3; provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2, 3.4
or 3.5 than the Lender which sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.


12.3 Assignments.


12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents (a “Lender Assignment”). Such Lender
Assignment shall be substantially in the form of Exhibit E or in such other form
as may be agreed to by the parties thereto. The consent of the Borrower and the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided that if a Default has occurred and is continuing, the consent of the
Borrower shall not be required. Such consents shall not be unreasonably withheld
or delayed. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender’s
Commitment (calculated as at the date of such assignment) or outstanding
Revolving Loans (if the applicable Commitment has been terminated).


12.3.2 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in North Carolina a
copy of each Lender Assignment delivered to it and a register for the recording
of the names and addresses of the Lenders and their Commitments and Outstanding
Credit Exposures pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consent(s) required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Administrative Agent by the Purchaser or
transferor Lender for processing such assignment (unless such fee is waived by
the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Revolving Loans assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its
Revolving Loans be evidenced by a Revolving Note, make appropriate arrangements
so that a new Revolving Note or, as appropriate, a replacement Revolving Note is
issued to such transferor Lender and a new Revolving Note or, as appropriate, a
replacement Revolving Note is issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.


12.4 Tax Treatment. If any interest in any Loan Document is transferred to any
Purchaser or Participant which is organized under the laws of any jurisdiction
other than the United States or any State thereof, the transferor Lender shall
cause such Purchaser or Participant, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).

 


ARTICLE 13
NOTICES


13.1 Notices. Except as otherwise permitted by Section 2.11 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth below its signature hereto
(including, as applicable, on a Lender Assignment) or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
in accordance with the provisions of this Section 13.1. Each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (ii) if given by mail, four
Business Days after such communication is deposited in the mails with
first-class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 shall not be effective until received.


13.2 Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.




ARTICLE 14
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


14.1 CHOICE OF LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS (BUT WITHOUT REGARD
TO THE CONFLICT-OF-LAWS PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


14.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY NOTE, AND THE BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER,
ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, ANY LC ISSUER, ANY
LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, ANY
LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY NOTE SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


14.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER, ANY LC ISSUER AND EACH LENDER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT OR ANY
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.




[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the Swingline Lender, the LC
Issuers and the Administrative Agent have executed this Agreement as of the date
first above written.




PUGET SOUND ENERGY, INC.
 
 
By:  /s/Donald E. Gaines  
Donald E. Gaines
Vice President Finance & Treasurer
 
Puget Sound Energy, Inc.
P.O. Box 97034 PSE-08N
Bellevue, WA 98009-9734
Attention: Assistant Treasurer
Telephone: 425-462-3451
FAX: 425-462-3490
 
For Courier Deliveries:
10885 NE 4th Street PSE-08N
Bellevue, WA 98004-5591





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK,
Individually, as Administrative Agent, Swingline Lender and as LC Issuer
 
By: /s/Michael J. DeForge  
Name:  Michael J. DeForge  
Title: Executive Director  
 
 
Primary Operations Contact:
JPMorgan Chase Bank
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Claudeet Reid
Telephone: 713-750-2355
FAX: 713-427-6307
E-mail: claudette.a.reid@jpmchase.com
 
Alternate Operations Contact:
 
JPMorgan Chase Bank
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Jaime Garcia
Telephone: 713-750-2377
FAX: 713-427-6307
E-mail: jaime.e.garcia@jpmchase.com
 
Credit Contact:
JPMorgan Chase Bank
270 Park Ave., 4th Floor
New York, NY 10017
Attention: Michael J. DeForge, Vice President
Telephone: 212-270-1656
FAX: 212-270-3089
E-mail: michael.j.deforge@jpmorgan.com






--------------------------------------------------------------------------------





UNION BANK OF CALIFORNIA, N.A.
 
By: /s/Efrain Soto   
Name: Efrain Soto   
Title: Vice President   
 
Operations Contact:
Union Bank of California, N.A.
CLSO, Commercial Loan Operations
601 Potrero Grande, 2nd Floor
Monterey Park, CA 91754
Attention: Maria Suncin
Telephone: 323-720-2679
FAX: 323-724-6198
E-mail: maria.suncin@uboc.com
 
Credit Contact:
Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attention: Kevin Zitar, Senior Vice President
Telephone: 213-236-5503
FAX: 213-236-4096
E-mail: kevin.zitar@uboc.com






--------------------------------------------------------------------------------





WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/Frederick W. Price  
Name:  Frederick W. Price  
Title: Managing Director  
 
Operations Contact:
Wachovia Bank, National Association
201 S. College St., CP-8
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Telephone: 704-383-1366
FAX: 704-383-0288
 
Credit Contact:
Wachovia Bank, National Association
301 South College St., 6th Floor
Charlotte, NC 28288
Attention: Rick Price, Managing Director
Telephone: 704-374-4062
FAX: 704-374-4793
E-mail: rick.price@wachovia.com





--------------------------------------------------------------------------------





CITIBANK, N.A.
 
By: /s/Scott Hancock  
Name:  Scott Hancock   
Title: Vice President   
 
Operations Contact:
Citbank, N.A.
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Diane Stewart
Telephone: 302-894-6035
FAX: 212-994-0847
E-mail: patricia.d.stewart@citigroup.com
 
Credit Contact:
Citibank, N.A.
388 Greenwich Street
21st Floor - Global Power
New York, NY 10013
Attention: Todd Davis, Vice President
Telephone: 212-816-8553
FAX: 646-291-5184
E-mail: todd.c.davis@citigroup.com





--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
 
By: /s/Keven D. Smith  
Name:  Keven D. Smith  
Title: Senior Vice President  
 
 
Operations Contact:
KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attention: Teresa K. Hockey, Deal Administrator
Telephone: 216-689-4605
FAX: 216-689-5962
E-mail: teresa_k_hockey@Keybank.com
 
Credit Contact:
KeyBank National Association
601 108th Avenue, NE
Bellevue, WA 98004
Attention: Keven D. Smith, Senior Vice President
Telephone: 425-709-4579
FAX: 425-709-4565





--------------------------------------------------------------------------------





LEHMAN BROTHERS BANK, FSB
 
By: /s/Janine M. Shugan  
Name:  Janine M. Shugan  
Title: Authorized Signatory  
 
Operations Contact:
Lehman Brothers Bank, FSB
745 7th Avenue, 16th Floor
New York, NY 10019
Attention: Winnie Chin
Telephone: 212-526-6560
FAX: 212-520-0450
E-mail: loaniqservicing@lehman.com
 
Credit Contact:
Lehman Brothers Bank, FSB
745 7th Avenue, 5th Floor
New York, NY 10019
Attention: Janine Shugan
Telephone: 212-526-8625
FAX: 917-552-0139





--------------------------------------------------------------------------------





MORGAN STANLEY BANK
 
By: /s/Daniel Twenge  
Name:  Daniel Twenge  
Title: Authorized Signatory  
 
Operations Contact:
Morgan Stanley Bank
1633 Broadway, 25th Floor
New York, NY 10019
Attention: Larry Benison
Telephone: 212-537-1312
FAX: 212-537-1867
E-mail: larry.benison@morganstanley.com
 
Credit Contact:
Morgan Stanley Bank
1633 Broadway, 25th Floor
New York, NY 10019
Attention: Erma Dell’Aquila
Telephone: 212-816-8553
FAX: 212-537-1867
E-mail: erma.dell’Aquila@morganstanley.com





--------------------------------------------------------------------------------





UBS LOAN FINANCE LLC
 
By: /s/Richard L. Tavrow  
Name:  Richard L Tavrow  
Title: Director, Banking Products Services, US
  By: /s/Mary E. Evans   Name:  Mary E. Evans 
Title: Associate Director, Banking Products Services, US
 
Operations Contact:
UBS Loan Finance LLC
677 Washington Boulevard, 6th Floor
Stamford, CT 06901
Attention: David Vitti
Telephone: 203-719-5968
FAX: 203-719-3888
E-mail: david.vitti@ubs.com 
 
Credit Contact:
UBS Loan Finance LLC
677 Washington Boulevard, 6th Floor
Stamford, CT 06901
Attention: David Vitti
Telephone: 203-719-5968
FAX: 203-719-3888
E-mail: david.vitti@ubs.com





--------------------------------------------------------------------------------





THE BANK OF NEW YORK
 
By: /s/Jesus Williams  
Name:  Jesus Williams  
Title: Vice President   
 
Operations Contact:
The Bank of New York
One Wall Street, 19th Floor
New York, NY 10286
Attention: Lisa Williams
Telephone: 212-635-7535
FAX: 212-635-7552
E-mail: lwilliams@bankofny.com
 
Credit Contact:
The Bank of New York
One Wall Street, 19th Floor
New York, NY 10286
Attention: Jesus M. Williams
Telephone: 212-635-7609
FAX: 212-635-7923





--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA
 
By: /s/Jim Trimble  
Name: Jim Trimble   
Title: Managing Director  
 
Operations Contact:
The Bank of Nova Scotia
720 King Street 2nd Floor
Toronto, Ontario M5V 2T3
Attention: Vesna Vukelich
Telephone: 212-225-5705
FAX: 212-225-5709
E-mail: Vesna_Vukelich@scotiacapital.com
 
Credit Contact:
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Polina Gerasimova
Telephone: 212-225-5395
FAX: 212-225-5480





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
 
By: /s/David M. Purcell  
Name:  David M. Purcell  
Title: Vice President   
 
Operations Contact:
U.S. Bank National Association
1420 Fifth Avenue, 10th Floor, PD-WA-T10C
Seattle, WA 98101
Attention: Gail Fortun
Telephone: 206-587-5212
FAX: 206-344-3741
E-mail: gail.fortun@usbank.com
 
Credit Contact:
U.S. Bank National Association
1420 Fifth Avenue, 10th Floor, PD-WA-T10M
Seattle, WA 98101
Attention: Kurban H. Merchant, Vice President
Telephone: 206-344-3769
FAX: 206-344-3654
E-mail: kurbanali@usbank.com





--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.
 
By: /s/Lisa Larpenteur  
Name:  Lisa Larpenteur  
Title: Vice President, Relationship Manager
 
Operations Contact:
Wells Fargo Bank, N.A.
201 Third Street, 8th Floor
San Francisco, CA 94103
Attention: Tessie Melgar
Telephone: 415-477-5260
FAX: 415-975-6770
E-mail: zmelgar@wellsfargo.com
 
Credit Contact:
Wells Fargo Bank, N.A.
1300 SW Fifth Avenue, 7th Floor
Portland, OR 97201
Attention: Lisa Larpenteur
Telephone: 503-886-2216
FAX: 503-886-2211
E-mail: larpenlm@wellsfargo.com





--------------------------------------------------------------------------------





SCHEDULE 1




PRICING SCHEDULE


 
S&P RATING / MOODY’S RATING
 
 
>A-/A3
 
 
BBB+/Baa1
 
 
BBB/Baa2
 
 
BBB-/Baa3
 
 
<BBB-/Baa3
 
 
Applicable Eurodollar Margin
 
 
0.250%
 
 
0.350%
 
 
0.450%
 
 
0.525%
 
 
0.700%
 
 
Applicable Commitment Fee Rate
 
 
0.060%
 
 
0.080%
 
 
0.100%
 
 
0.125%
 
 
0.175%
 
 
Applicable Utilization Fee Rate
 
 
0.050%
 
 
0.050%
 
 
0.050%
 
 
0.100%
 
 
0.100%
 
 
Applicable LC Fee Rate
 
 
0.250%
 
 
0.350%
 
 
0.450%
 
 
0.525%
 
 
0.700%
 



 


The Applicable Eurodollar Margin, the Applicable Commitment Fee Rate, the
Applicable Utilization Fee Rate and the Applicable LC Fee Rate shall be
determined in accordance with the foregoing table based on the Borrower’s
then-current Moody’s and S&P Ratings. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.
 


“Moody's Rating” means, at any time, the rating issued by Moody's Investors
Service, Inc. and then in effect with respect to the Borrower’s Issuer Rating.


“S&P Rating” means, at any time, the rating issued by Standard and Poor's Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower’s Corporate Credit Rating.


If the Borrower is split-rated and the ratings differential is one level, the
better rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply. If there is no midpoint, the higher of the intermediate ratings will
apply.





--------------------------------------------------------------------------------



SCHEDULE 2




COMMITMENTS
 


Lender
        Commitment
   
JPMorgan Chase Bank
        $35,000,000
Lehman Brothers Bank, FSB
        $35,000,000
Morgan Stanley Bank
        $35,000,000
Wachovia Bank, National Association
        $30,000,000
Citibank, N.A.
        $30,000,000
KeyBank National Association
        $30,000,000
Union Bank of California, N.A.
        $30,000,000
UBS Loan Finance LLC
        $25,000,000
The Bank of New York
        $25,000,000
The Bank of Nova Scotia
        $25,000,000
U.S. Bank National Association
        $25,000,000
Wells Fargo Bank, N.A.
        $25,000,000
   
Total
        $350,000,000





--------------------------------------------------------------------------------



SCHEDULE 5.10




FINANCIAL STATEMENTS






The financial statements included in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2006, as filed with the Securities and Exchange
Commission.




--------------------------------------------------------------------------------



SCHEDULE 5.13




SUBSIDIARIES


All listed subsidiaries are 100% owned, directly or indirectly, by the Borrower.



1.  
Puget Western, Inc., a Washington corporation, is a real estate investment and
development company. Address: 19515 North Creek Parkway, Suite 310, Bothell,
Washington 98011.




2.  
Hydro Energy Development Corp., a Washington corporation, is the holding company
for a small non-utility wholesale generator, Black Creek Hydro, Inc. Black Creek
Hydro, Inc.’s only asset is a small hydroelectric power plant licensed by the
Federal Energy Regulatory Commission in the Pacific Northwest. Address: 10885 NE
4th Street, Suite 800, Bellevue, Washington 98004.




3.  
WNG Cap I, Inc., a Washington corporation, markets surplus pipeline capacity on
behalf of the Borrower. Address: 10885 NE 4th Street, Suite 1200, Bellevue,
Washington 98004.




4.  
PSE Funding, Inc., a Washington corporation, was formed for the purpose of
purchasing accounts receivable, both billed and unbilled, of customers of the
Borrower. Address: 10885 NE 4th Street, Suite 1200, Bellevue, Washington 98004.





--------------------------------------------------------------------------------



SCHEDULE 6.10




EXISTING LIENS


Secured Party
Description of Lien
BLC Corporation
All property agreed to under Master Lease Agreement dated September 1, 1988
Cascade A & E Supplies Co.
Xerox Digital Plotter
Fleet Business Credit 
3830-36 Symmetrix and related equipment
IOS Capital LLC
Equipment under Master Lease Agreement
Vestas-American Wind Technology, Inc.
Turbine Equipment





--------------------------------------------------------------------------------



SCHEDULE 6.15




EXISTING INVESTMENTS


Investments by Borrower (excluding investments in Subsidiaries)
                 
Non-Utility Property
 
$
2,500,000
 
Company Owned Life Insurance 
   
54,500,000
 
Miscellaneous Notes Receivable
   
2,400,000
 
Total
 
$
59,400,000
                     
Investments by Subsidiaries
         
Puget Western Inc.
       
Miscellaneous Notes Receivable
 
$
14,200,000
 
Investment in Kinetic Ventures
   
2,000,000
 
Other Investments
   
44,000,000
 
Total
 
$
60,200,000
                     
Hydro Energy Development Corp.
       
Investment in Black Creek Hydro
 
$
5,400,000
           
Total Investments
 
$
125,000,000
 

 



--------------------------------------------------------------------------------



EXHIBIT A




REVOLVING NOTE






U.S.$_________                                                                                        _________,
200_






For value received, PUGET SOUND ENERGY, INC., a Washington corporation (the
“Borrower”), hereby promises to pay to the order of
______________________________ (the “Lender”), on or before the Facility
Termination Date (as defined in the Credit Agreement referred to below), the
principal amount of ______________________________ United States dollars
(U.S.$__________) or, if less, the aggregate principal amount of all Revolving
Loans (as defined below) made by the Lender to the Borrower pursuant to the
Credit Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement, when used herein, have the respective meanings assigned to them in
the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan, from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as specified in the
Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America, in immediately available funds, to JPMorgan Chase Bank, N.A., a
national banking association, as administrative agent (the “Administrative
Agent”), at its office located at 1111 Fannin Street, 10th Floor, Houston, Texas
77002, or as otherwise directed by the Administrative Agent. Each Revolving Loan
and all payments made on account of the principal thereof shall be recorded by
the Lender and, before any transfer hereof, endorsed on the schedule attached
hereto, which is part of this Revolving Note.


This Revolving Note is one of the “Revolving Notes” referred to in, and is
entitled to the benefits of, the Credit Agreement dated as of March 29, 2007 (as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Lender and the
other financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and as Swingline Lender and LC Issuer. The Credit
Agreement, among other things, (a) provides for the making of revolving loans
(the “Revolving Loans”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed the U.S.-dollar amount first set forth above, the
indebtedness of the Borrower resulting from each Revolving Loan being evidenced
by this Revolving Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof before the maturity hereof upon the
terms and conditions specified therein.

 
To the extent permitted by law, the Borrower hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.


The Borrower has caused this Revolving Note to be executed by its duly
authorized representative as of the date first written above.




PUGET SOUND ENERGY, INC.




By: _________________________      
Name: _______________________     
Title: ________________________     


 
 


--------------------------------------------------------------------------------



 

 
SCHEDULE TO REVOLVING NOTE
     
  
     
 
Amount
Amount of
Principal Paid
Unpaid
Principal
 
Notation
Date
of Loan
or Prepaid
Balance
Made By



 
 


--------------------------------------------------------------------------------



EXHIBIT B




BORROWING NOTICE






__________, 200_






JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement
referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Kimberly Brown
Telephone: 713-750-2880
FAX: 713-427-6307
E-mail: kimberly.texas.brown@jpmchase.com
 


Ladies and Gentlemen:


The undersigned, Puget Sound Energy, Inc., a Washington corporation, refers to
the Credit Agreement dated as of March 29, 2007 (as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the lenders referred to therein and JPMorgan
Chase Bank, N.A., a national banking association, as Administrative Agent and as
Swingline Lender and LC Issuer. Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein.
Pursuant to Section [2.2.3][2.18.2] of the Credit Agreement, the undersigned
hereby requests a [Revolving Loan][Swingline Loan] under the Credit Agreement
and in that connection sets forth below the information relating to such
[Revolving Loan][Swingline Loan] (the “Proposed Loan”), as required by Section
[2.2.3][2.18.2] of the Credit Agreement.


1. The date of the Proposed Loan is __________, 200_.


2. The aggregate amount of the Proposed Loan is $_______________.


3. The Proposed Loan will be composed of [Floating Rate Loans] [LIBOR Market
Index Rate Loans] [Eurodollar Loans].


[4. The initial Interest Period for the Eurodollar Loans composing the Proposed
Loan is __________ month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:


(a) no event has occurred and is continuing, or would result from the Proposed
Loan or from the application of the proceeds thereof, that constitutes a Default
or an Unmatured Default; and


(b)  the representations and warranties contained in Article 5 of the Credit
Agreement are true and correct as of the date hereof and will be true and
correct on the date of the Proposed Loan, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty was true and correct on and as of
such earlier date.


 
Very truly yours,


PUGET SOUND ENERGY, INC.




By: _________________________     
Name: _______________________     
Title: ________________________    





 


--------------------------------------------------------------------------------




EXHIBIT C




CONVERSION/CONTINUATION NOTICE






JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement
referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Kimberly Brown
Telephone: 713-750-2880
FAX: 713-427-6307
E-mail: kimberly.texas.brown@jpmchase.com
 


Ladies and Gentlemen:


The undersigned, Puget Sound Energy, Inc., a Washington corporation, refers to
the Credit Agreement dated as of March 29, 2007 (as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the lenders referred to therein and JPMorgan
Chase Bank, N.A., a national banking association, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as Swingline Lender and LC
Issuer. Terms defined in the Credit Agreement and not otherwise defined herein
have the same respective meanings when used herein.


The undersigned hereby notifies the Administrative Agent pursuant to the Credit
Agreement that the undersigned elects to [convert Floating Rate Loans into
Eurodollar Loans] [convert Swingline Loans from Floating Rate Loans into LIBOR
Market Index Rate Loans] [convert Swingline Loans from LIBOR Market Index Rate
Loans into Floating Rate Loans] [continue all or a portion of an outstanding
Eurodollar Loan as a Eurodollar Loan] and in that connection sets forth below
the information relating to such [conversion] [continuation], as required by the
Credit Agreement.


[Conversion:


1.   The date of such conversion is __________, 200_.


2.   Revolving Loans that are Floating Rate Loans in the aggregate principal
amount of $_______________ are to be converted into Eurodollar Loans.


3. Swingline Loans in the aggregate principal amount of $__________ are to be
converted from [Floating Rate Loans][LIBOR Market Index Rate Loans] into
[Floating Rate Loans][LIBOR Market Index Rate Loans].


4.  The Interest Period for the new Eurodollar Loan is ______ month[s].]


[Continuation:


1. The date of such continuation is __________, 200_.


2. The Eurodollar Loan to be continued, in whole or in part, is in the aggregate
principal amount of $__________ and was made on __________, 200_.


3. [The entire] [$__________ in aggregate] principal amount of such Eurodollar
Loan is to be continued as a Eurodollar Loan.


4. The Interest Period for the Eurodollar Loan to be continued is _____
month[s].]


No Default or Unmatured Default has occurred and is continuing or would result
from giving effect to the election to [convert] [continue] Loans made hereby.


Very truly yours,


PUGET SOUND ENERGY, INC.




By: _________________________     
Name: _______________________     
Title: ________________________     





 


--------------------------------------------------------------------------------




EXHIBIT D




COMPLIANCE CERTIFICATE






The undersigned ____________________, the ____________________ of Puget Sound
Energy, Inc., a Washington corporation (the “Borrower”), refers to the Credit
Agreement dated as of March 29, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the financial institutions party thereto as lenders (the “Lenders”),
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in the Credit Agreement. The
undersigned hereby certifies as to the accuracy of the information set forth
below as of __________, 200_ (the “Compliance Date”).
 
Debt to Capitalization Ratio


(a) Consolidated Indebtedness $_______


(b) Total Capitalization  $_______


Ratio of a. to b.:  _____ : 1.0


(Section 6.11 of the Credit Agreement requires that the Borrower not permit the
principal amount of Consolidated Indebtedness to exceed 65% of Total
Capitalization as of the last day of any fiscal quarter.)


As of the Compliance Date, the undersigned represents and warrants to the
Lenders and the Administrative Agent that: (a) no event has occurred and is
continuing that constitutes a Default or an Unmatured Default; and (b) the
representations and warranties contained in Article 5 of the Credit Agreement
are true and correct as of the Compliance Date and as of the date hereof, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty was true and
correct on and as of such earlier date.


The undersigned has executed this Certificate as of __________, 200_.




                        Name: _________________________
                        Title: __________________________

 
 


--------------------------------------------------------------------------------



EXHIBIT E




ASSIGNMENT AND ASSUMPTION


 
This Assignment and Assumption is dated as of the Effective Date set forth below
and is entered into by and between _________________________ (the “Assignor”)
and __________ _______________ (the “Assignee”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto, to the extent related to
the amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under its Commitment (including, without
limitation, any participations of the Assignor in Swingline Loans and Facility
LCs), and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment are without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1. Assignor:  ______________________________


2. Assignee:  ______________________________
[an Affiliate of [identify Lender]]1   


3. Borrower:  Puget Sound Energy, Inc., a Washington corporation


4. Administrative
Agent:   JPMorgan Chase Bank, N.A. (“JPMorgan”), in such capacity


5. Credit Agreement: Credit Agreement dated as of March 29, 2007 among the
Borrower, the financial institutions party thereto as Lenders, and JPMorgan, as
Administrative Agent and as Swingline Lender and LC Issuer


6.  Assigned Interest:


Aggregate Amount of Commitments of all Lenders
Amount of Commitment Assigned2   
Percentage Assigned of Commitments3
CUSIP Number
       
$
$
%
 





[7. Trade Date:  ______________]4   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.




Effective Date: __________, 200_ [To be inserted by the Administrative Agent and
to be the effective date of recordation of transfer in the Register.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


[NAME OF ASSIGNOR]




By: _________________________     
Name: _______________________     
Title: ________________________     




 
[NAME OF ASSIGNEE]




By: _________________________     
Name: _______________________     
Title: ________________________     






Consented to and accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: _________________________     
Name: _______________________     
Title: ________________________     






[Consented to:]5   


PUGET SOUND ENERGY, INC.




By: _________________________     
Name: _______________________     
Title: ________________________     


  ______________

1 
Select as applicable.
2
Amount to be adjusted by the counterparties to take into account any commitment
reductions made between the Trade Date and the Effective Date.
3
Set forth, to at least nine decimals, as a percentage of the Commitments of all
Lenders.
4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


--------------------------------------------------------------------------------



ANNEX 1
to Assignment and Assumption




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


 


 


 
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, representations or warranties made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) none of the
consideration used to make the purchase of the Assigned Interest under this
Assignment and Assumption constitutes “plan assets” as defined under ERISA, and
the rights and interests of the Assignee in and under the Loan Documents will
not be “plan assets” under ERISA, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.9 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including, without
limitation, payments of principal, interest and fees) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopier shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.



 


--------------------------------------------------------------------------------



EXHIBIT F


ACCOUNT DESIGNATION LETTER




March __, 2007






JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement
referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Kimberly Brown
Telephone: 713-750-2880
FAX: 713-427-6307
E-mail: kimberly.texas.brown@jpmchase.com
 
Ladies and Gentlemen:


This Account Designation Letter is delivered to you by Puget Sound Energy, Inc.
(the “Borrower”), a Washington corporation, pursuant to Section 4.1 of the
Credit Agreement dated as of March 29, 2007 (as amended, restated or otherwise
modified, the “Credit Agreement”) by and among the Borrower, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”).


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[INSERT Name of Bank/
ABA Routing Number/
and Account Number]




IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this __ day of March, 2007.
PUGET SOUND ENERGY, INC.




By: _________________________     
Name: _______________________     
Title: ________________________     







 


--------------------------------------------------------------------------------



EXHIBIT G




SWINGLINE NOTE






U.S.$35,000,000                                                                                          March
__, 2007




For value received, PUGET SOUND ENERGY, INC., a Washington corporation (the
“Borrower”), hereby promises to pay to the order of JPMORGAN CHASE BANK, N.A.,
as Swingline Lender under the Credit Agreement referred to below (the “Lender”),
on or before the Facility Termination Date (as defined in the Credit Agreement
referred to below), the principal amount of Thirty-Five Million United States
dollars (U.S.$35,000,000) or, if less, the aggregate principal amount of all
Swingline Loans (as defined below) made by the Lender to the Borrower pursuant
to the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement, when used herein, have the respective meanings assigned to
them in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan, from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as specified in the
Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America, in immediately available funds, to JPMorgan Chase Bank, N.A., a
national banking association, as administrative agent (the “Administrative
Agent”), at its office located at 1111 Fannin Street, 10th Floor, Houston, Texas
77002 or as otherwise directed by the Administrative Agent. Each Swingline Loan
and all payments made on account of the principal thereof shall be recorded by
the Lender and, before any transfer hereof, endorsed on the schedule attached
hereto, which is part of this Swingline Note.


This Swingline Note is one of the “Swingline Notes” referred to in, and is
entitled to the benefits of, the Credit Agreement dated as of March 29, 2007 (as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Lender and the
other financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and as Swingline Lender and LC Issuer. The Credit
Agreement, among other things, (a) provides for the making of swingline loans
(the “Swingline Loans”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed the U.S.-dollar amount first set forth above, the
indebtedness of the Borrower resulting from each Swingline Loan being evidenced
by this Swingline Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof before the maturity hereof upon the
terms and conditions specified therein.
 
To the extent permitted by law, the Borrower hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.


The Borrower has caused this Swingline Note to be executed by its duly
authorized representative as of the date first written above.




PUGET SOUND ENERGY, INC.




By: _________________________     
Name: _______________________     
Title: ________________________     





 


--------------------------------------------------------------------------------




 

 
SCHEDULE TO SWINGLINE NOTE
     
  
     
 
Amount
Amount of
Principal Paid
Unpaid
Principal
 
Notation
Date
of Loan
or Prepaid
Balance
Made By



 